Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 1 of 104




             (;+,%,7
       Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 2 of 104

                                   CONFIDENTIAL

                                                                   Page 1

1                     IN THE UNITED STATES DISTRICT COURT
2                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
3                            SAN FRANCISCO DIVISION
4
5       MAURO BOTTA,                         )
                                             )
6            Plaintiff,                      )
                                             )
7                vs.                         ) No. 3:18-cv-2615
                                             )
8       PRICEWATERHOUSECOOPERS LLP, LAURA    )
        BUSTAMANTE, TYE THORSON, ROBERT      )
9       HEATLEY, STIG HAAVARDTUN, ERGUN      )
        GENC, TIMOTHY CAREY and STEVE        )
10      MCCANN,                              )
                                             )
11           Defendants.                     )
        ____________________________________ )
12
13
14
15                  CONFIDENTIAL DEPOSITION OF TRACI E. NELSON
16                                San Jose, CA
17                              January 16, 2019
18                                  9:05 a.m.
19
20
21      Reported by:
        SUSAN F. MAGEE, RPR, CCRR, CLR
22      CSR No. 11661
23
24
25

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 3 of 104

                                   CONFIDENTIAL

                                                                    Page 2

1                    IN THE UNITED STATES DISTRICT COURT
2                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
3
4
5       MAURO BOTTA,                                 )
                                                     )
6             Plaintiff,                             )
                                                     )
7                   vs.                              ) No. 3:18-cv-2615
                                                     )
8       PRICEWATERHOUSECOOPERS LLP, LAURA            )
        BUSTAMANTE, TYE THORSON, ROBERT              )
9       HEATLEY, STIG HAAVARDTUN, ERGUN              )
        GENC, TIMOTHY CAREY and STEVE                )
10      MCCANN,                                      )
                                                     )
11            Defendants.                            )
        ____________________________________ )
12      ________________________________________________________
13
14
15                  CONFIDENTIAL DEPOSITION OF TRACI E. NELSON,
16      Volume I, taken on behalf of Plaintiff at
17      488 South Almaden Boulevard, Suite 1800, San Jose, CA
18      95110, beginning at 9:05 a.m. and ending at 11:53 a.m.
19      on Wednesday, January 16, 2019, before Susan F. Magee,
20      RPR, CCRR, CLR, Certified Shorthand Reporter No. 11661.
21
22
23
24
25

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 4 of 104

                                   CONFIDENTIAL

                                                                   Page 3

1       APPEARANCES:
2               For the Plaintiff:
3                    DEREK SMITH LAW GROUP, PLLC
4                    One Penn Plaza
5                    Suite 4905
6                    New York, NY 10119
7                    (212) 587-0760
8                    BY:    ALEXANDER G. CABECEIRAS, ESQ.
9                           (Appearing telephonically)
10                          alexc@dereksmithlaw.com
11
12              For the Defendants:
13                   HUESTON HENNIGAN, LLP
14                   523 West Sixth Street
15                   Suite 400
16                   Los Angeles, CA 90014
17                   (213) 788-4536
18                   BY:    JOSEPH A. REITER, ESQ.
19                          jreiter@hueston.com
20
21              Also Present:
22                   GEOFF EZGAR, In-house Counsel
23                   MAURO BOTTA (Appearing telephonically)
24                                         --o0o--
25

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 5 of 104

                                   CONFIDENTIAL

                                                                    Page 4

1                                  I N D E X

2       CONFIDENTIAL DEPOSITION OF TRACI E. NELSON

3       Volume I

4       EXAMINATION BY                                                PAGE

5       BY MR. CABECEIRAS                                                   7

6                                     --o0o--

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 6 of 104

                                    CONFIDENTIAL

                                                                    Page 5

1                               E X H I B I T S

2       NUMBER        DESCRIPTION                                     PAGE

3       Exhibit 50    E-mail String Containing 10/13/16                     16

4                     E-mail from Patty Lin to Traci

5                     Nelson, PwC_B800001774-PwC_B00001775

6       Exhibit 51    2/9/17 Conversation Entry,                            28

7                     PwC_B00005965

8       Exhibit 52    3/7/17 Conversation Entry,                            33

9                     PwC_B00005966

10      Exhibit 53    E-mail String Containing 4/10/17                      39

11                    E-mail from Traci Nelson to Ergun

12                    Genc, Pwc_B00001621

13      Exhibit 54    E-mail String Containing 4/27/17                      46

14                    E-mail from Traci Nelson to Mauro

15                    Botta, PwC_B00000281

16      Exhibit 55    4/27/16 Initial Report,                               47

17                    PwC_B00005920-PwC_B00005922

18      Exhibit 56    6/12/17 Conversation Entry,                           55

19                    PwC_B00005983

20      Exhibit 57    E-mail String Containing 6/16/17                      57

21                    E-mail from Traci Nelson to Ergun

22                    Genc, PwC_B00001609-PwC_B00001610

23      Exhibit 58    E-mail String Containing 6/17/17                      60

24                    E-mail from Ergun Genc to Traci

25                    Nelson, PwC_B00001595-PwC_B00001596

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 7 of 104

                                    CONFIDENTIAL

                                                                    Page 6

1                       E X H I B I T S (continued)

2       NUMBER        DESCRIPTION                                     PAGE

3       Exhibit 59    6/21/17 E-mail from Mauro Botta to                    65

4                     Traci Nelson, PwC_B00000206

5       Exhibit 60    Conversation Entry, PwC_B00006002                     69

6       Exhibit 61    8/17/17 E-mail from Traci Nelson to                   75

7                     Partners, PwC_B00000001

8                                     --o0o--

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 8 of 104

                                      CONFIDENTIAL

                                                                           Page 7

1                   San Jose, CA, Wednesday January 16, 2019

2                                     9:05 a.m.

3

4                                  TRACI E. NELSON,

5       having been administered an oath, was examined and

6       testified as follows:

7

8                            EXAMINATION BY MR. CABECEIRAS

9

10            Q.     Okay.     Good morning, Ms. Nelson.          How are you

11      doing?

12            A.     Good morning.     I'm doing well.          Thank you.

13            Q.     My name is Alex Cabeceiras.             I represent

14      Mr. Botta in his claims against PwC.                 Can you state your

15      full name for the record.

16            A.     Traci Ellen Nelson.

17            Q.     Okay.     And Ms. Nelson, are you currently a

18      resident in California?

19            A.     I am.

20            Q.     Okay.     Have you ever been deposed before?

21            A.     I have.

22            Q.     Okay.     When is the last time you were deposed?

23            A.     I believe it was about a year ago.

24            Q.     About a year.

25                   Other than that time, about a year ago, have

                                   David Feldman Worldwide
     800-642-1099                    A Veritext Company                www.veritext.com
       Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 9 of 104

                                     CONFIDENTIAL

                                                                    Page 8

1       you ever been deposed?

2             A.    No.

3             Q.    Okay.   And what was the matter regarding about

4       a year ago?

5             A.    It was not a matter I had any direct

6       involvement in.      I was just representing the firm

7       related to an employee matter.

8             Q.    Okay.   Was it a matter that was filed in

9       federal court?

10            A.    No.

11            Q.    Was it a matter that was filed in state court?

12                  MR. REITER:     Do you know?

13                  THE WITNESS:     I don't know for sure.

14                  BY MR. CABECEIRAS:

15            Q.    Okay.

16            A.    Very minor case.

17            Q.    Okay.   Did the case involve any claims of

18      retaliatory discharge?

19            A.    No.

20            Q.    Okay.   So generally just as a refresher for

21      you, I'm going to ask you a series of questions.            We are

22      conducting this deposition via telephone, so I ask that

23      you pause after I ask a question.            This will ensure that

24      I have completed my question and will allow your

25      attorney to object if he has any objections.

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company            www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 10 of 104

                                     CONFIDENTIAL

                                                                   Page 9

1                   Do you understand?

2             A.    Yes.

3             Q.    Okay.   As a general rule, unless your attorney

4       instructs you not to answer, please answer any open

5       question, okay?

6             A.    Okay.

7             Q.    If you do not -- sorry?

8             A.    I'm just responding.

9             Q.    If you do not know -- if you do not know

10      something, please do not guess.           I do not want any guess

11      answers.     Unless we ask you to approximate maybe a date

12      or a time, please do not speculate or guess, okay?

13            A.    Okay.

14            Q.    Ms. Nelson, are you under the influence of any

15      drugs that would impair your ability to recollect facts

16      at this time?

17            A.    No, I am not.

18            Q.    Have you drunk any alcohol in the last 24

19      hours?

20            A.    I have not.

21            Q.    Is there any reason you can think of why you

22      will be unable to provide truthful, honest testimony

23      today?

24            A.    No reason.

25            Q.    Ms. Nelson, did you ever attend college or

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company           www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 11 of 104

                                     CONFIDENTIAL

                                                                      Page 10

1       university?

2              A.   I did.

3              Q.   Okay.    Where did you attend?

4              A.   I attended Chico State University for undergrad

5       and UC San Francisco for graduate school.

6              Q.   Okay.    And for your undergrad, did you receive

7       a bachelor's degree?

8              A.   I did.     I received a bachelor's in child

9       psychology and child development.

10             Q.   Okay.    And I assume you received a master's

11      degree at some point?

12             A.   I did.     I received a master's in human

13      resources and organizational development.

14             Q.   Okay.    And what year did you receive your

15      master's degree?

16             A.   Oh, boy.     Trying to recall.          It was roughly

17      2002, 2003, I believe.

18             Q.   And do you currently work for PwC?

19             A.   I do.

20             Q.   Okay.    And when did you first start working for

21      PwC?

22             A.   I was hired with PwC -- I was originally hired

23      on with Coopers & Lybrand in 1996 and have been with the

24      firm with the exception of a six-month period where I

25      left the firm and then returned.

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company                www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 12 of 104

                                      CONFIDENTIAL

                                                                    Page 11

1             Q.     Okay.     And in 1996 what role were you initially

2       hired for?

3             A.     It was a human resources assistant role.

4             Q.     Okay.     And how long did you hold the human

5       resources assistant role for?

6             A.     That's tough for me to answer.          I mean, I'd

7       have to approximate and it was probably a couple of

8       years.      Two years, I'd say.

9             Q.     After that role did you receive a promotion?

10            A.     Yes.     I believe I would have been promoted, and

11      I would have to guess of it in terms of whether or not

12      that was to an HR associate or senior associate role.

13            Q.     Okay.     And do you know about when that was, if

14      you can approximate for us?

15            A.     Probably '98, '99.       Probably '99.     1999.

16            Q.     And after that did you receive any kind of

17      promotion?

18            A.     I did.     I would have been promoted to HR

19      manager.

20            Q.     Okay.     And anything after that?

21            A.     I was promoted to an HR senior manager role.

22            Q.     Is that the role that you currently hold today?

23            A.     The titling of my role has changed over time,

24      but it is the level at which I'm at today.

25            Q.     Okay.     And when did you initially receive the

                                   David Feldman Worldwide
     800-642-1099                    A Veritext Company             www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 13 of 104

                                     CONFIDENTIAL

                                                                     Page 12

1       promotion for HR senior manager?

2             A.    I'm approximating again, but it would have been

3       2005, 2006.     Somewhere in that time frame.

4             Q.    Okay.     And you had mentioned you took six

5       months.     There was a gap of some kind.

6                   Why did you take six months?            Why were you

7       working for those six months?

8             A.    I left the firm and was contracting for Cisco

9       Systems for a period of time, and then I returned back

10      to the firm.

11            Q.    Were you at any time terminated by PwC?

12            A.    No, no.     I left voluntarily.

13            Q.    Okay.     And do you currently work in the

14      San Jose PwC office?

15            A.    Yes, I work in San Jose.

16            Q.    How long have you worked out of the San Jose

17      office?

18            A.    I have worked out of the San Jose office since

19      I joined the firm back in '96.           I worked in our Denver

20      office for about 18 months in the 1999 and 2000 time

21      frame.

22            Q.    Okay.     And do you have a current immediate

23      supervisor you report to?

24            A.    Yes, I do.     I report in to Shawna Hewitt.

25            Q.    And how long has Ms. Hewitt been your immediate

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company               www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 14 of 104

                                     CONFIDENTIAL

                                                                  Page 13

1       supervisor?

2             A.    Pretty close to two years.         Just shy of two

3       years.

4             Q.    Okay.   Prior to Ms. Hewitt, who was your

5       immediate supervisor?

6             A.    Patty Shaw.

7             Q.    Patty Shaw.     And was Patty Shaw based in

8       San Jose as well?

9             A.    She was based in San Jose, was a human

10      resources market leader, office leader.

11            Q.    And how long was Patty Shaw your immediate

12      supervisor for?

13            A.    Approximating.      I mean, it's -- it was probably

14      four, five years maybe.

15            Q.    Okay, great.     In February of 2015, were you

16      working for PwC out of their San Jose office?

17            A.    Yes.

18            Q.    At that time did you know an employee, the

19      plaintiff in this matter, named Mauro Botta?

20            A.    Yes, I did.

21            Q.    Okay.   About when was the first time?        And I'll

22      ask you to approximate.         About when was the first time

23      you met Mr. Botta?

24            A.    I -- when I transferred into the assurance HR

25      leader role in San Jose, which was sometime 2013-2014,

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company            www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 15 of 104

                                     CONFIDENTIAL

                                                                     Page 14

1       that's when I probably would have had some early contact

2       with Mauro.

3             Q.    And in 2015, were you aware that Mr. Botta was

4       a senior manager on the Cavium engagement?

5             A.    Yes, I would have been aware of that.

6             Q.    At any time did Mr. Botta complain to you about

7       things he was seeing of the Cavium engagement?

8                   MR. REITER:     Object to form.         Vague.

9                   THE WITNESS:     I mean, it's -- going back that

10      early is really hard for me to recollect any specifics.

11      I would -- you know, did we have a conversation about

12      Cavium in general?        Yes.   I just can't recall details.

13                  BY MR. CABECEIRAS:

14            Q.    Okay.     You can't recall specifically what he

15      brought up to you?

16            A.    No.     I mean, it will be really hard for me to

17      accurately describe anything.

18            Q.    Okay.     At that time around February of 2015,

19      did you know an individual named Tye Thorson who worked

20      for PwC?

21            A.    Yes.

22            Q.    At that time did you understand that

23      Mr. Thorson was also working on the Cavium engagement

24      with Mr. Botta?

25            A.    Yes.     That's -- yes, that's correct.

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company               www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 16 of 104

                                      CONFIDENTIAL

                                                                       Page 15

1               Q.   And at that time do you recall having any

2       conversations with Mr. Thorson regarding Mr. Botta's

3       conduct with respect to the Cavium engagement?

4                    MR. REITER:     Objection.      Vague.

5                    THE WITNESS:     Yeah.    I don't -- I don't recall

6       any specifics, and I wasn't that closely involved, I

7       mean, in anything related to that account being in an HR

8       role.

9                    BY MR. CABECEIRAS:

10              Q.   Around that time, February 2015, did you ever

11      become aware that Mr. Botta had escalated a complaint to

12      PwC's national office regarding the Cavium audits?

13              A.   That -- it sounds familiar.             I wasn't involved

14      in any of the specifics in terms of the details, but

15      I -- you know, what you're describing sounds familiar.

16              Q.   In your past experience as assurance HR leader,

17      if a senior -- or not if.          When a senior manager reports

18      an issue to the national office, have you been made

19      aware of that?

20                   MR. REITER:     Object to form.

21                   THE WITNESS:     Yeah.    I mean, it would --

22      there's a lot of different circumstances and, you know,

23      reasons for things to get escalated.                 I would be aware

24      of -- I can't say 100 percent I'd be aware of all of

25      them because we've got such a defined process and

                                   David Feldman Worldwide
     800-642-1099                    A Veritext Company                www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 17 of 104

                                      CONFIDENTIAL

                                                                       Page 16

1       avenues where these things get escalated and reviewed.

2                    BY MR. CABECEIRAS:

3               Q.   Okay.   In general, though, that's something as

4       the HR assurance leader you are made aware of from time

5       to time?

6                    MR. REITER:     Asked and answered.          Object to

7       form.

8                    THE WITNESS:     I mean, yeah.          As I described, in

9       many cases I would be made aware of it or would have

10      heard of it.

11                   MR. CABECEIRAS:      Counsel, if you can hand the

12      witness what's been marked for us as Attachment A.

13                   (Exhibit 50, E-mail String Containing 10/13/16

14      E-mail from Patty Lin to Traci Nelson,

15      PwC_B800001774-PwC_B00001775, marked for

16      identification.)

17                   MR. CABECEIRAS:      And court reporter, can we go

18      off the record for one second.

19                   THE REPORTER:     Sure.

20                   (Discussion off the record.)

21                   BY MR. CABECEIRAS:

22              Q.   Great, if you can just review it and let me

23      know when you're done.

24              A.   Okay.

25              Q.   First off, do you remember writing or having

                                   David Feldman Worldwide
     800-642-1099                    A Veritext Company                www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 18 of 104

                                      CONFIDENTIAL

                                                                      Page 17

1       this e-mail exchange between you and Patty Lin?

2               A.   Now that I have it in front of me, I do recall

3       writing it.

4               Q.   Who is Patty Lin?

5               A.   She is part of our office of ethics.

6               Q.   Okay.    And you write on October 12, 2016, at

7       5:53 p.m. -- or excuse me.           Yeah.    I believe that's it.

8       "The client is PAC Bio (revenue recognition project),

9       the partner is Lindsey Pizali, and the new senior

10      manager is Tania Devilliers."

11              A.   Right.

12              Q.   Who was the prior partner, if anybody?            I

13      believe you're referring to Pacific Bioscience?

14                   MR. REITER:     Object to form.         Lacks foundation.

15                   THE WITNESS:     I -- I don't have an answer to

16      that.

17                   BY MR. CABECEIRAS:

18              Q.   You further -- again, the new senior manager --

19      who was the old senior manager on Pacific Bioscience?

20                   MR. REITER:     Calls for speculation.

21                   THE WITNESS:     My recollection on this is that

22      it was new work that was coming in to the firm, and

23      Tania Devilliers was the senior manager who was going to

24      perform and be assigned to that account.

25                   ///

                                   David Feldman Worldwide
     800-642-1099                    A Veritext Company               www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 19 of 104

                                     CONFIDENTIAL

                                                                     Page 18

1                   BY MR. CABECEIRAS:

2             Q.    Do you know who assigns her that account?

3                   MR. REITER:     Calls for speculation.

4                   THE WITNESS:     I know I was not personally

5       involved in that decision.          I can't tell you for sure

6       how that decision was made.

7                   BY MR. CABECEIRAS:

8             Q.    Okay.   Is there a process at PwC for assigning

9       senior managers to certain engagements?               And we can

10      limit that to the assurance department.

11            A.    I would say there's not a set process that is

12      always followed.      There's different -- you know,

13      different situations and different scenarios in terms of

14      who is involved in those discussions and how those

15      determinations are made.         There's some flexibility in

16      it.

17            Q.    Okay.   Regarding Pacific Bioscience, what

18      process, if any, was used by PwC to determine who would

19      be the senior manager?

20                  MR. REITER:     Calls for speculation.

21                  THE WITNESS:     Hard for me to answer because I

22      wasn't involved in those discussions.               I would be

23      guessing a bit, you know, to give you an answer to that.

24                  BY MR. CABECEIRAS:

25            Q.    Don't want you to guess.

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company               www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 20 of 104

                                     CONFIDENTIAL

                                                                   Page 19

1                   You've mentioned this was new work.          Who

2       brought in this new work?

3                   MR. REITER:     Calls for speculation.

4                   THE WITNESS:     I don't know exactly everybody

5       who was involved in the proposal and the process.              I am

6       aware that Mauro was involved in some aspect of it, but

7       I couldn't give you the names of everybody.

8                   BY MR. CABECEIRAS:

9             Q.    Okay.     And you said you knew Mauro was involved

10      in some aspect of it, though.

11                  Can you elaborate as to exactly what you know

12      he was involved in or not involved in?

13            A.    Thinking back, I recall -- I believe he was

14      part of the proposal process, but I -- I mean, I don't

15      have direct involvement in that, so I can't give you --

16      it would be hard to give you specifics.             I just don't

17      know enough.

18            Q.    Okay.     What is a proposal process?

19                  MR. REITER:     Object to form.

20                  THE WITNESS:     Again, it's not an area I'm

21      involved in.        Very roughly it would be obviously going

22      out to the client with a proposal on the work and, you

23      know, but I -- there's pieces -- many parts to that that

24      I'm not privy to.

25                  ///

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company             www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 21 of 104

                                     CONFIDENTIAL

                                                                  Page 20

1                   BY MR. CABECEIRAS:

2             Q.    Okay.   And you go on in e-mail to describe a

3       conversation or at least something Mr. Botta stated to

4       you about this matter.

5                   Do you recall when that conversation took

6       place?

7             A.    I mean --

8                   MR. REITER:     I'm going to object to form.      So

9       do you want to specify which sentence you're referring

10      to in the e-mail?       I think there's multiple

11      conversations mentioned.

12                  MR. CABECEIRAS:      Sure, yep.

13                  BY MR. CABECEIRAS:

14            Q.    Ms. Nelson, if I can direct your attention to

15      the -- what appears to be the only text you wrote in the

16      e-mail.     The third line down about in the middle, "Mauro

17      even stated to me that he is not overly worked up about

18      it," and then it goes on.

19                  So my question is, when did Mauro make that

20      statement to you?

21            A.    I mean, based on the time frame of the e-mail,

22      it would have been sometime in that October 2016 time

23      frame before October 12th.          I cannot give you an exact

24      day we had that conversation.

25            Q.    Okay.   Do you recall where this conversation

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company           www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 22 of 104

                                   CONFIDENTIAL

                                                                 Page 21

1       took place?
2              A.   I -- it was either over the phone or in my
3       office.     I cannot remember exactly.
4              Q.   And did Mr. Botta reach out to you, or did you
5       reach out to him?
6              A.   He -- Mauro would have reached out to me on
7       this particular matter.
8              Q.   And besides what you wrote in the e-mail in
9       front of you that's been marked as Exhibit 50, can you
10      recall anything else Mauro said to you during this
11      conversation?
12             A.   Yeah.     I can't recall if it was part of a
13      larger conversation, but I -- I recall, I mean, what I
14      wrote in the e-mail in terms of him explaining to me
15      that he was part of this proposal process, there was
16      some frustration around not actually being assigned to
17      perform the work.        And then I obviously followed up on
18      that just to understand more because I had no
19      involvement at the time on it.
20             Q.   Got it.     And besides following up with -- or
21      withdrawn.
22                  Besides discussing this conversation you had
23      with Mr. Botta to Ms. Lin, did you talk about this
24      conversation to anybody else at PwC?
25             A.   Not -- I may have talked to Tim Carey, the

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company             www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 23 of 104

                                     CONFIDENTIAL

                                                                    Page 22

1       market assurance leader at the time, just to make him

2       aware of it and the fact that we had this new work, but

3       I -- and that Mauro was -- I just can't state

4       100 percent accurately that I did.

5             Q.    Okay.    That's fine.

6                   During this conversation with Mr. Botta, did he

7       make it clear to you that he was disappointed he was not

8       on the Pacific Bioscience engagement?

9             A.    Yeah.    I believe at the time there was a level

10      of frustration and just, I think -- I think he was

11      trying to understand or was confused about why he wasn't

12      going to be on the work.

13            Q.    Do you have any knowledge if he ever brought a

14      similar issue up to anybody at PwC besides yourself?

15                  MR. REITER:     Calls for speculation.

16                  THE WITNESS:     Yeah.    Are you -- I guess I'm

17      unclear on whether or not you're asking if he voiced the

18      same to another person besides myself in terms of not

19      being on this work or --

20                  BY MR. CABECEIRAS:

21            Q.    Yep.    That's exactly what I'm asking.

22                  So for example, if Tim Carey told you, "Hey,

23      Mauro came to me, and he was complaining about not being

24      put on the Pacific Bioscience"; right?              If you have any

25      knowledge as to any conversations that Mauro had with

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company              www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 24 of 104

                                   CONFIDENTIAL

                                                                 Page 23

1       other PwC employees about the same issues he brought up
2       with you.
3              A.   Yeah.   I -- I can't recall 100 percent whether
4       or not that was shared at the time or not.              Or -- and I
5       don't recall being aware of him talking to others
6       directly about it.
7              Q.   Okay.   And turn your attention to Exhibit 50
8       again, the only paragraph you wrote, the last
9       sentence -- full sentence you say, "It did seem to 'set
10      him off' again though about not being fully
11      deployed/underutilized."
12                  How did this set him off?
13             A.   Thinking back on it, I think he -- it was time
14      where he was -- he had some capacity to do more work,
15      and it was a frustrating -- he was not happy with the
16      fact that this was not going to be assigned to him.
17             Q.   What do you mean that he had capacity to do
18      more work?
19             A.   I can't recall exactly everything he had on
20      his -- you know, the clients and projects he was
21      assigned to at the time, but everything he shared when
22      he was speaking with me, he made it sound like he still
23      had time in his schedule to do some -- do more.
24             Q.   At that time when this e-mail was, you know,
25      taking place, October 12, 2016, when he had this

                               David Feldman Worldwide
     800-642-1099                A Veritext Company              www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 25 of 104

                                     CONFIDENTIAL

                                                                     Page 24

1       conversation with Mauro, do you have any idea what

2       Mr. Botta's utilization rating was?

3             A.    Yeah.   I don't -- I don't recall exactly what

4       that would have been.

5             Q.    Okay.   And turning your attention, again, to

6       the last line, I read you say, "It did seem to 'set him

7       off' again."

8                   What other times was Mr. Botta, quote, set off?

9                   MR. REITER:     Object to form.         Overbroad.

10                  THE WITNESS:     I mean, there were many, many

11      times that Mauro came to my office very emotional and

12      very negative, and it would be very difficult to recall

13      all of those instances.

14                  BY MR. CABECEIRAS:

15            Q.    Okay.   So of these times Mr. Botta came to your

16      office, did he ever come to your office emotional or

17      saying negative things about the Cavium engagement?

18                  MR. REITER:     Object to form.

19                  THE WITNESS:     Yeah.    I mean, I -- I know early

20      on that was many -- I mean, the time frame on that is

21      challenging for me to recall the specifics.               You know, I

22      do recall some mention of Cavium, but I'm comfortable

23      that those matters get escalated and go through a

24      different process, but I'm sure he mentioned Cavium in a

25      conversation and frustration with it.

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company               www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 26 of 104

                                      CONFIDENTIAL

                                                                     Page 25

1                   BY MR. CABECEIRAS:

2             Q.    With respect to Mr. Botta coming in to your

3       office, being frustrated with the Cavium issue, did you

4       ever raise any of those specific issues up the ladder or

5       up the chain to somebody else at PwC?

6                   MR. REITER:      Object to form.

7                   THE WITNESS:      I don't recall being -- being

8       that involved in that issue or what -- how that

9       transpired in terms of anything that was looked into.                I

10      was on the periphery of, you know, just being kind of

11      aware that there were issues and some mention of it, but

12      I was not involved in the matter.

13                  BY MR. CABECEIRAS:

14            Q.    I see.   Okay.

15                  You know, going back to these times Mauro would

16      come to your office, as you said, emotional.            He

17      would -- you know, negative feedback.

18                  Did he ever come into your office in relation

19      to any issues he was having on the Harmonic engagement?

20                  MR. REITER:      So objection.     Vague as to

21      "issues."

22                  THE WITNESS:      Yeah.   I do recall having

23      conversations about Harmonic with Mauro directly.

24                  BY MR. CABECEIRAS:

25            Q.    And based off those conversations -- well, I'll

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company               www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 27 of 104

                                     CONFIDENTIAL

                                                                  Page 26

1       withdraw.

2                   Do you remember when these conversations took

3       place?

4             A.    Approximately -- I believe that was in 2016.            I

5       just don't recall exact timing.

6             Q.    And as a result of having conversations about

7       Harmonic with Mr. Botta, did you ever escalate the

8       matter to anybody at PwC?

9                   MR. REITER:     Object to form.

10                  THE WITNESS:     On that particular matter, that

11      would have -- that was escalated through our office of

12      ethics.

13                  BY MR. CABECEIRAS:

14            Q.    Okay.   Did you contact the office of ethics on

15      behalf of Mr. Botta?

16            A.    I'm trying to recall whether or not -- it's a

17      little vague in my memory in terms of whether or not

18      I -- I reached out and escalated that or Mauro did on

19      his own.

20            Q.    Sorry, Ms. Nelson.       Are you still trying to

21      think or was that your answer?

22            A.    That was my answer.

23            Q.    Oh, okay.

24            A.    I can't recall exactly whether or not I did or

25      Mauro did on his own.

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company           www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 28 of 104

                                     CONFIDENTIAL

                                                                  Page 27

1              Q.   The complaint that was brought up to the office

2       of ethics, whoever brought it up, do you recall what

3       that complaint was about?

4              A.   My recollection of Harmonic was that he was

5       frustrated and didn't agree with the ultimate

6       recommendation to remove him from the account, and he

7       did not agree with the feedback that was provided to

8       him.

9              Q.   Was he upset or did his complaint contain

10      anything else?

11                  MR. REITER:     Object to form.

12                  THE WITNESS:     I mean --

13                  MR. REITER:     I think the document speaks for

14      itself.

15                  THE WITNESS:     Yeah.    Those are the two pieces

16      of it that I recall.

17                        MR. CABECEIRAS:        Joe, which document are

18      you referring to?     I'm sorry.

19                  MR. REITER:     Well, I'm going to object.     It

20      lacks foundation that there was a complaint.           And I'm

21      referring to an ethics file would speak for itself.

22                  BY MR. CABECEIRAS:

23             Q.   Ms. Nelson, I'm going to turn your attention

24      back to Exhibit 50.        It says in your first sentence the

25      new senior manager was Tania.

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company           www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 29 of 104

                                     CONFIDENTIAL

                                                                  Page 28

1                   At that point in October of 2016, did Tania

2       have any background in pharmaceuticals?

3             A.    I cannot remember exactly which clients she

4       worked on, but I understand she was part of that

5       industry group and that team and credentialed in pharma.

6             Q.    And when you say "industry group," does PwC

7       have a specifically defined industry group for folks who

8       have experience in pharmaceuticals?

9             A.    Yes.     For the most part, our practice is made

10      up of employees that work on technology clients, but

11      we've got a defined group of individuals who work on

12      pharmaceuticals and biotech.

13                  MR. CABECEIRAS:      Okay.    Counsel, if you can

14      hand Ms. Nelson what's been marked for us as

15      Attachment B.        We can mark it 51.

16                  (Exhibit 51, 2/9/17 Conversation Entry,

17      PwC_B00005965, marked for identification.)

18                  BY MR. CABECEIRAS:

19            Q.    Ms. Nelson, if you can review the document, let

20      me know when you're done.

21            A.    Okay.     I've reviewed it.

22            Q.    Great.     First, who is Justin Wallace?

23            A.    Justin Wallace is one of the office of ethics

24      and compliance representatives.

25            Q.    Okay.     And is Mr. Wallace based in San Jose?

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company           www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 30 of 104

                                     CONFIDENTIAL

                                                                   Page 29

1             A.    No, he is not.

2             Q.    Do you know where Mr. Wallace is based out of?

3             A.    I -- I don't know for certain.

4             Q.    Does the office of ethics work out of a

5       particular PwC office?

6             A.    I don't believe so.      I think they're in various

7       locations.

8             Q.    Okay.    Do you remember in February of 2017

9       having a meeting with Mr. Wallace and Mr. Botta?

10            A.    Yes.    I recall that meeting Justin, I believe,

11      was on the phone and Mauro was in my office.

12            Q.    Prior to having Mr. Botta in your office and

13      Mr. Wallace on the phone, did you speak to Mr. Wallace

14      about the upcoming meeting?

15            A.    I don't recall any specifics.          I mean, I -- it

16      may have been a conversation just to make sure we had a

17      meeting set up, but I don't remember going into any

18      details.

19            Q.    Okay.    Do you recall what the purpose of this

20      meeting was?

21            A.    I believe the purpose of this meeting was to go

22      through -- it was either to go through the findings of

23      this matter, this investigation, and to -- that's my

24      recollection was to go through and review what Justin

25      had looked into and hear from Mauro.

                                 David Feldman Worldwide
     800-642-1099                  A Veritext Company              www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 31 of 104

                                     CONFIDENTIAL

                                                                  Page 30

1             Q.    And on the call on that day, did Justin share

2       exactly what he looked into?

3             A.    That would be the standard process in terms of

4       the call to go through steps and explain to him how an

5       investigation is conducted and help him understand the

6       process and outcomes.

7             Q.    So as a result of Mr. Botta's complaint, was

8       there an investigation opened with respect to February

9       of 2017?

10                  MR. REITER:     I'm going to object to form.

11      Vague.

12                  THE WITNESS:     I -- there was an investigation

13      as it relates to his -- his -- what he asked to have

14      looked into related to Harmonic.            I mean, I believe -- I

15      can't remember the specifics on the time frame of when

16      that was opened and closed.

17                  BY MR. CABECEIRAS:

18            Q.    So just so we're clear for the record, you

19      know, we talked about earlier you didn't know if you

20      prompted the investigation -- or the complaint up to

21      ethics or if Mr. Botta did.

22                  Regardless of who, you know, got ethics

23      involved, is this investigation a result of that

24      complaint?

25            A.    Yes.

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company            www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 32 of 104

                                     CONFIDENTIAL

                                                                  Page 31

1             Q.    Okay.

2             A.    Yep.

3             Q.    Thank you.     To your knowledge, was anybody else

4       removed from the Harmonic engagement besides Mr. Botta?

5                   MR. REITER:     Calls for speculation.

6                   THE WITNESS:     Yeah.    I don't recall.   I mean, I

7       know there were -- there was some turnover on the

8       account, but I don't recall anyone else being removed.

9                   BY MR. CABECEIRAS:

10            Q.    Okay.     As far as this actual document in front

11      of you, it's titled Entries, did you type the words that

12      are in front of you right now?

13            A.    No.     Those would not have been any -- that

14      wasn't anything I typed.         I mean, that would have been

15      typed by the office of the ethics based on the

16      conversation.

17                  MR. REITER:     And again, the document speaks for

18      itself.

19                  MR. CABECEIRAS:      Right, okay.

20                  BY MR. CABECEIRAS:

21            Q.    The seventh complete paragraph of this

22      paragraph says, "On Harmonic, I ID'd 25 issues, and I

23      was removed from the engagement even after CAO was

24      fired."

25                  Ms. Nelson, do you have any idea what CAO is an

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company           www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 33 of 104

                                     CONFIDENTIAL

                                                                   Page 32

1       acronym for?

2             A.    I believe it would be chief accounting officer.

3             Q.    And was Harmonic's CAO fired?

4                   MR. REITER:     Lacks foundation.       Calls for

5       speculation.

6                   THE WITNESS:     Yeah.    I -- I don't recall

7       exact -- I mean, that's why we have the office of ethics

8       to investigate these matters.            I didn't get that deeply

9       involved in all the pieces and don't recall all the

10      specifics.

11                  BY MR. CABECEIRAS:

12            Q.    Okay.   What about the 25 issues?         You know, the

13      writer of this which appears to be Justin Wallace, "On

14      Harmonic, I ID'd 25 issues," assuming that it was

15      Mr. Mauro who brought up these issues, do you have any

16      idea what these issues are?

17                  MR. REITER:     Compound.      Lacks foundation.     I'd

18      like to point out that these are -- what appear to be

19      comments made by Mr. Botta that were put into writing,

20      not comments that Ms. Nelson or Mr. Wallace made.

21                  THE WITNESS:     Yeah.    I'll just add that I don't

22      have an audit background, and I -- you know, they're

23      probably very technical in nature, so I -- I wouldn't

24      have the specifics on all that.

25                  MR. CABECEIRAS:      Okay.     Counsel, if you can

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company             www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 34 of 104

                                     CONFIDENTIAL

                                                                   Page 33

1       hand the witness what's been marked for us as

2       Attachment C as in cat.

3                   And we can mark it 52.

4                   (Exhibit 52, 3/7/17 Conversation Entry,

5       PwC_B00005966, marked for identification.)

6                   THE WITNESS:     Okay.    I've read it over.

7                   BY MR. CABECEIRAS:

8             Q.    Great.     Do you remember calling Mr. Wallace on

9       March 7, 2017, to update him with respect to Mr. Botta?

10            A.    Looking at the document and the time frame, I

11      mean, it looks familiar.         I don't -- yes, I recall it.

12            Q.    Okay.     And the second paragraph you say,

13      Gigamon is -- or at least what was transcribed what you

14      said -- well, I'll withdraw.

15                  Do you remember telling Mr. Wallace in that

16      call that Gigamon asked Mr. Botta to be rolled off?

17            A.    Yes, I do recall that.

18            Q.    Okay.     How did you learn that Gigamon wanted

19      Mr. Botta to be rolled off?

20            A.    Thinking back on it, I would have likely

21      learned that from the partner on Gigamon, Ergun Genc.

22            Q.    Okay.     You didn't have any direct communication

23      with anybody at Gigamon; right?

24            A.    No.     No contact with the client.

25            Q.    When did Ergun share this information with you,

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company             www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 35 of 104

                                   CONFIDENTIAL

                                                                  Page 34

1       if you can recall?

2             A.    I'd be relying on the entry date of this

3       document.     I don't recall, but it was in that March of

4       '17, probably, time frame.

5             Q.    And did Ergun call you with this information?

6             A.    I don't recall if he called me or stopped by my

7       office and had a conversation about it directly.

8             Q.    Do you remember generally when Ergun shared

9       with you?

10            A.    Generally I recall that the client was

11      frustrated with how they felt they were being treated

12      and Mauro's communication style and were looking for --

13      looking to have him rolled off and have another senior

14      manager put on the account.

15            Q.    Did Ergun at that point share with you how

16      Mr. Botta was pressing Gigamon?

17            A.    We would have -- yeah.     Thinking back on it, I

18      mean, we will have -- there would have been some -- some

19      detail in terms of what Ergun had understood from the

20      client and some details related to his performance on

21      that account.

22            Q.    The document that's been marked Exhibit 52, you

23      know it says, Similar to Harmonic - not teaming with the

24      client; over-scrutinizing of work; and audit steps,

25      pressing the client for irrelevant information.

                               David Feldman Worldwide
     800-642-1099                A Veritext Company              www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 36 of 104

                                     CONFIDENTIAL

                                                                  Page 35

1                   Did Ergun give you any examples of how

2       Mr. Botta was scrutinizing Gigamon?

3              A.   I mean, that would be a generalization from me

4       because I -- because I don't have the audit background

5       and don't get into the technical nature of matters.            I

6       don't recall the absolute specifics, more the behavioral

7       portion of it in terms of them just being very

8       frustrated, them feeling like they were always on the

9       defensive, not comfortable in terms of how that

10      relationship was working.

11             Q.   And the third paragraph of this document, "OGC

12      is involved - Lauren Kim and Lori Lynn Phillips."

13                  Did you reach out to OGC at that time?

14                  MR. REITER:     And I'm going to counsel the

15      witness not to disclose any communications she had with

16      OGC as those are privileged.

17                  MR. CABECEIRAS:      Counsel, I'm sorry.    Are you

18      instructing her not to answer?

19                  MR. REITER:     I'm going to instruct her not to

20      disclose the substance of any communication she had with

21      OGC.

22                  BY MR. CABECEIRAS:

23             Q.   Okay.   And Ms. Nelson, just to clarify, I don't

24      know any conversations you had with OGC at all.           Please

25      don't tell me any conversations you had with in-house

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company           www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 37 of 104

                                     CONFIDENTIAL

                                                                   Page 36

1       counsel, outside counsel, any attorney.             I don't want to

2       know about it.        I just want to know if you at that time

3       reached out to them.

4             A.    I believe -- I -- my best recollection of that

5       is that I -- I may have gotten in touch with them over

6       this, you know, what I was understanding related to

7       Gigamon.

8             Q.    Okay.     And why did you feel at that time it was

9       necessary to contact an attorney?

10                  MR. REITER:     That calls for privileged

11      information.        She's not going to answer that question.

12                  BY MR. CABECEIRAS:

13            Q.    All right.     Ms. Nelson, paragraph 4 goes on to

14      say, "Traci also mentioned that there is a Project Zone

15      with Kevin Healy."

16                  Can you describe for me what, if you know, a

17      Project Zone is?

18            A.    So it was an engagement -- I believe new -- a

19      new engagement or new work we had brought in to the

20      firm, and Kevin Healy was the partner on that account.

21            Q.    So Zone was the name of the client; is that

22      correct?

23            A.    Yeah.     I think it goes -- there's actually

24      another name it goes by, but I was -- I think that was

25      kind of shorthand for that client name and what I

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company             www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 38 of 104

                                     CONFIDENTIAL

                                                                     Page 37

1       referred to it as.

2             Q.    Okay.   Going back real quick to Gigamon, was

3       Mr. Botta ever actually rolled off of that project?

4             A.    Thinking back on it, I don't know.            Thinking --

5       I don't know that he came off of the account before

6       leaving the firm.

7             Q.    Okay.   Just to clarify, you don't know if he

8       did, or he wasn't rolled off?           I just want to make sure

9       we're clear.

10            A.    I mean, my -- yeah.       Again, things blend

11      together.     I'm just trying to recall.            I -- I -- I'm

12      fairly certain that he did not -- he was -- he continued

13      to be involved in the account up until the time that he

14      left the firm in some capacity.           I mean, his -- the role

15      may have evolved or changed, but I think he had some

16      level of involvement up until that time.

17            Q.    Okay.   Thank you.

18                  Does PwC -- withdrawn.

19                  Going back to the Zone matter in paragraph 4 of

20      what's been marked Exhibit 52, third line -- or second

21      line, the fourth paragraph, "The project that he's on is

22      a disaster."

23                  At that time was the Zone project a disaster?

24                  MR. REITER:     So calls -- calls for speculation

25      and vague.

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company               www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 39 of 104

                                   CONFIDENTIAL

                                                                  Page 38

1                   THE WITNESS:   I mean, that would have been how

2       Mauro likely described it to me.          I can't spend any

3       time -- you know, I wasn't working and involved.           It was

4       just what I was understanding through Mauro.

5                   BY MR. CABECEIRAS:

6             Q.    Okay.   So at one point did Mr. Botta tell you

7       that the Zone project was a disaster?

8             A.    He likely used that word with a lot of, you

9       know, description in terms of some of the challenges he

10      was having out there.

11            Q.    Okay.   Do you recall what challenges exactly he

12      brought up to you?

13            A.    What would have been brought up to me was more

14      focused on -- I know there was staffing challenges in

15      terms of a lower-performing manager I believe he was

16      working with and what he described as a challenging

17      dynamic with a -- you know, another more experienced

18      manager.     There was definitely some changes with the

19      staffing and it being a new client.          I don't remember

20      the technical specifics in terms of what he was working

21      on and the challenges related to that, but I know that

22      he was definitely spending some time out there.

23            Q.    Was Mr. Botta ever rolled off of the Zone

24      project?

25            A.    No.

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company             www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 40 of 104

                                      CONFIDENTIAL

                                                                        Page 39

1             Q.     The fifth paragraph in what's been marked

2       Exhibit 52, "Traci, Lauren, Carey and Healy are

3       discussing."

4                    In this case is Lauren Lauren Kim?              Do you have

5       any knowledge of that?         Or is that somebody else?

6             A.     That would have been Lauren Kim.

7             Q.     Okay.   Is Carey in the document Tim Carey, I'm

8       assuming?

9             A.     Yes, that's correct.

10                   MR. CABECEIRAS:      Counsel, can we just take two

11      minutes here?

12                   MR. REITER:     Yeah.    We've been going about an

13      hour, so why don't we take five minutes.

14                   MR. CABECEIRAS:      Take five?         Okay.

15                   MR. REITER:     Thank you.

16                   (Recess taken from 10:06 a.m. to 10:17 a.m.)

17                   MR. CABECEIRAS:      Counsel, if you can hand the

18      witness what's been marked for us as Attachment D as in

19      David.      Mark it as 53.

20                   (Exhibit 53, E-mail String Containing 4/10/17

21      E-mail from Traci Nelson to Ergun Genc, PwC_B00001621,

22      marked for identification.)

23                   BY MR. CABECEIRAS:

24            Q.     Ms. Nelson, if you can just review it, let me

25      know when you're done.

                                   David Feldman Worldwide
     800-642-1099                    A Veritext Company                 www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 41 of 104

                                    CONFIDENTIAL

                                                                  Page 40

1             A.    Okay.    I'm reviewing it.

2                   Okay.    I've reviewed it.

3             Q.    Great.    Do you recall having this e-mail

4       exchange between you and Ergun in or around April 10th

5       of 2017?

6             A.    Looking at the document I recall having this

7       exchange, yes.

8             Q.    Okay.    And it appears from the document that

9       you two wanted to set up a time to speak by phone.

10                  Did you ever set up a time to speak by phone

11      with respect to this conversation?

12            A.    I don't recall specifically, but I vaguely

13      remember having a -- I mean, there were -- I mean, I

14      talked to Ergun pretty frequently, so we would have had

15      some kind of conversation.

16            Q.    And we discussed earlier that you learned from

17      Ergun of Mr. Botta's potential roll-off of Gigamon; is

18      that accurate?

19            A.    Sorry.    Can you say that one more time.

20            Q.    Sure.    Earlier you testified that you had

21      learned about Mr. Botta's potential to be rolled off of

22      the Gigamon engagement from Ergun; is that accurate?

23            A.    Yes, that's correct.

24            Q.    Okay.    I'll point your attention to where Ergun

25      says to you, "Traci, ignore the last sentence in my

                                 David Feldman Worldwide
     800-642-1099                  A Veritext Company            www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 42 of 104

                                      CONFIDENTIAL

                                                                      Page 41

1       e-mail.      I would like to update it as follows.            Any

2       suggestion is welcome."          And then he writes a statement

3       about Mauro getting rolled off of Gigamon Quarter 1

4       2017.

5                    To your knowledge, did Ergun ever publish this

6       information to anybody at PwC?

7                    MR. REITER:     Object to form.         Vague.

8                    THE WITNESS:     Yeah.    I don't know that I

9       understand exactly the question.

10                   BY MR. CABECEIRAS:

11              Q.   Sure.   Well, it appears on Sunday,

12      April 9th, 2017, Ergun saw your input, or suggestions as

13      he says, on a sentence in which it appears that Mauro

14      will be rolled off of Gigamon engagement Quarter '17.

15                   Do you have any understanding of what Ergun was

16      going to do with this sentence that he wanted your

17      suggestions on?

18                   MR. REITER:     Calls for speculation.

19                   THE WITNESS:     My recollection is this was an

20      exchange in terms of Ergun preparing feedback and having

21      a conversation with Mauro about his performance on

22      Gigamon.      And it's pretty typical that partners will

23      reach out to me to just have me review and be aware of

24      feedback, especially critical feedback, that's going to

25      our people and seek advice on that.

                                   David Feldman Worldwide
     800-642-1099                    A Veritext Company               www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 43 of 104

                                     CONFIDENTIAL

                                                                  Page 42

1                   BY MR. CABECEIRAS:

2             Q.    Okay.    And did you give Ergun any advice with

3       respect to Mr. Botta being rolled off of Gigamon?

4             A.    I can't recall the specific advice I would have

5       given him.     I mean, and that would have only been advice

6       on the -- the actual performance evaluation he was

7       completing which we called the snapshot.

8             Q.    Okay.    Referring again to the sentences that

9       Ergun writes where he asks for suggestions or welcomes

10      suggestions, do you have any idea if he shared that

11      sentence with anybody else at PwC?

12                  MR. REITER:     Calls for speculation.

13                  THE WITNESS:     Yeah.    Not that I'm aware of.

14      This would have been, you know, directly between Ergun

15      and I in terms of him preparing evaluation and feedback

16      for Mauro which would have only been shared with Mauro.

17                  BY MR. CABECEIRAS:

18            Q.    In this -- at this time in April 2017, what was

19      Ergun's job title?

20            A.    Assurance partner.

21            Q.    Prior to April 2017, had an assurance partner

22      ever come to you and sought your advice with respect to

23      rolling off a senior manager from a project?

24                  MR. REITER:     So misstates testimony.      Misstates

25      the document.       Lacks foundation.       Vague and overbroad.

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company            www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 44 of 104

                                   CONFIDENTIAL

                                                                 Page 43

1                   THE WITNESS:     Yeah.    I would -- I guess what I
2       would share there is this -- I had had a similar
3       conversation with Stig related to Harmonic where he --
4       where I focus is on, you know, ensuring that there's
5       documentation and feedback back to our people, and they
6       oftentimes will reach out to have those discussions and
7       get me involved in that aspect.            So I mean, I'm losing
8       track of the question, but --
9              Q.   Well, I'd like to know your --
10                  MR. REITER:     Take your time.       Were you done?
11      BY MR. CABECEIRAS:
12             Q.   -- general involvement when a partner has to,
13      for whatever reason, roll off a senior manager, so why
14      don't we start with that.
15                  How often have you seen or how many times have
16      you seen a partner seek a senior manager be rolled off
17      of the engagement?
18             A.   I wouldn't be able to quantify that for you,
19      but it is -- I mean, it does happen and it happens for
20      various -- you know, circumstances and reasons.                It's
21      not unheard of.
22             Q.   Can you give me an approximation of how many
23      times you think you've seen it?
24                  MR. REITER:     Asked and answered.
25                  THE WITNESS:     Yeah.    I don't know that I have

                               David Feldman Worldwide
     800-642-1099                A Veritext Company              www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 45 of 104

                                     CONFIDENTIAL

                                                                        Page 44

1       anything more specific to give you to answer that

2       question.

3                   BY MR. CABECEIRAS:

4             Q.    Okay.    Of those times were any senior managers

5       rolled off of projects because they did not demonstrate

6       sufficient levels of empathy towards a client?

7                   MR. REITER:     Object to form.         Calls for

8       speculation.

9                   And I don't want you to disclose details about

10      specific employees as they have privacy rights.                 If you

11      can answer without doing that, go ahead.

12                  THE WITNESS:     I don't -- without going into --

13      I mean, there are -- there are different reasons why

14      I -- individuals are rolled off and senior managers are

15      rolled off of accounts, and, you know, that may be a

16      part of it, but I mean, it's -- that's a very hard

17      question for me to answer in terms of specific reasons

18      and if that was part of a . . .

19                  BY MR. CABECEIRAS:

20            Q.    Right.    So, you know, in here Ergun says he's

21      going to be -- Mauro's going to be rolled off "primarily

22      as a result of working practice difference where the

23      client's staff felt that Mauro did not demonstrate

24      sufficient level of empathy towards them."

25                  Again, have you ever seen -- and I don't need

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company                  www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 46 of 104

                                    CONFIDENTIAL

                                                                  Page 45

1       to know specific names.        Have you ever seen a senior

2       manager rolled off an engagement for a similar reason?

3             A.    Yeah.    I mean -- yeah.     I mean, I'm trying to

4       think back.     I mean, I don't know that -- I think there

5       were -- when I think back on, you know, how I understood

6       this particular situation, I mean, empathy was part of

7       it.   It was a real challenge in terms of Mauro's style

8       and communication with the client and how he conducted

9       himself, and, you know, I think empathy is part of that.

10      But it -- you know, I think there are other words that

11      can be attached to how you would describe Mauro's style

12      and performance with the client in that engagement.

13            Q.    Right.    And I appreciate that.

14                  But with respect to past senior managers -- and

15      we can use apathetic, we can use lack of empathy, the

16      same traits that Ergun is describing in what's been

17      marked Exhibit 53, have you seen those traits be used as

18      a reason to roll off a senior manager from an

19      engagement?

20            A.    Yeah.    I don't know that that exact word -- I

21      mean, it just -- I'm not privy to all the historical

22      changes we've had on accounts and senior managers that

23      have rolled off, so it's really -- I can't answer that

24      with 100 percent accuracy.

25            Q.    Let's narrow it back to just the matters you

                                 David Feldman Worldwide
     800-642-1099                  A Veritext Company            www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 47 of 104

                                    CONFIDENTIAL

                                                                  Page 46

1       are aware of and the matters you have been privy to.

2             A.    I'm thinking back.      I mean, I can't say

3       100 percent Mauro -- I mean, speaking about Mauro in

4       particular, he had a style that was very different and

5       very unconventional.       That stands out in my mind.        I

6       can't recall that empathy was, as a standalone

7       adjective, a reason why we would have rolled others off,

8       but it's . . .

9             Q.    Okay.    Is that your complete answer?      I'm

10      sorry.

11            A.    That's my complete answer.

12                  MR. CABECEIRAS:     Okay.    Counsel, we can pass

13      the witness what's been marked the witness Exhibit F as

14      in Frank.     We're just going to skip over E.       And we can

15      mark this as Exhibit 54.

16                  (Exhibit 54, E-mail String Containing 4/27/17

17      E-mail from Traci Nelson to Mauro Botta PwC_B00000281,

18      marked for identification.)

19                  BY MR. CABECEIRAS:

20            Q.    Ms. Nelson, please review, and let me know when

21      you're done.

22            A.    Okay.    I've reviewed.

23            Q.    Great.    Do you remember receiving this e-mail

24      from Mr. Botta in which the subject line is, "Hi, I'd

25      need to connect with you.        Please let me know when you

                                 David Feldman Worldwide
     800-642-1099                  A Veritext Company             www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 48 of 104

                                    CONFIDENTIAL

                                                                   Page 47

1       have a few minutes.       Thanks."

2             A.    I don't recall the specifics.          I mean, looking

3       at the e-mail it's familiar.

4             Q.    Do you remember having a call on your cell

5       phone with Mr. Botta that day?

6             A.    I -- yeah.    I -- I mean, I believe -- I don't

7       know for sure if we ended up connecting by phone that

8       day or what the interaction was.

9             Q.    Okay.   You don't remember having a telephone

10      call with Mr. Botta around April 27th of 2016?

11            A.    Yeah.   I mean, my job and my life are so busy

12      that I -- it's -- you know, I'm really relying on this

13      e-mail to even bring back a vague recollection.             There

14      were a lot of different contacts with Mauro over the

15      years, so I don't recall the specifics.

16                  MR. CABECEIRAS:     Okay.    Okay.     We'll move on

17      to -- Counsel, if you can hand the witness what's been

18      marked as Exhibit G as in Gary.          And for our purposes we

19      can mark it as Exhibit 55.

20                  (Exhibit 55, 4/27/16 Initial Report,

21      PwC_B00005920-PwC_B00005922, marked for identification.)

22                  BY MR. CABECEIRAS:

23            Q.    And Ms. Nelson, please review the document.

24      Let me know when you're done.

25            A.    Okay.   I'm reviewing.

                                 David Feldman Worldwide
     800-642-1099                  A Veritext Company              www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 49 of 104

                                     CONFIDENTIAL

                                                                      Page 48

1             Q.    And Ms. Nelson, just so you know -- I don't

2       want to interrupt you, but I'm going to be primarily

3       asking you questions about the first page.

4             A.    Okay.    That's helpful.

5                   Okay.    I've reviewed.

6             Q.    Great.    Thank you.      First off, who is

7       Patricia Lin?

8             A.    That's --

9                   MR. REITER:     That's asked and answered.

10                  THE WITNESS:     -- the same Patty Lin that we

11      spoke of earlier that's with the office of ethics and

12      compliance.

13                  BY MR. CABECEIRAS:

14            Q.    I'm sorry.     I didn't realize Patty and

15      Patricia, same name.        Got it.

16                  Do you remember talking to Ms. Lin on

17      April 27, 2016?

18            A.    I recollect talking to her.             I've got the

19      document and the time frame on here that I'm relying on,

20      but it's -- yes, I do recall.

21            Q.    Okay.    And did you call Ms. Lin, or did she

22      call you?

23            A.    That I don't recall.

24            Q.    And prior to this conversation, can you recall

25      when was the last time you spoke to Ms. Lin, if at all,

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company                www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 50 of 104

                                        CONFIDENTIAL

                                                                           Page 49

1       about Mr. Botta?

2               A.     I -- I don't recall all the contacts I had with

3       Patty.        They were the ones handling any open

4       investigation that was going on at the time and may have

5       reached out to me.

6               Q.     And in April 2016, was there an open

7       investigation occurring with respect to any complaints

8       made by Mr. Botta?

9                      MR. REITER:     Object to form.         Calls for

10      speculation.

11                     THE WITNESS:     Yeah.    I mean, relying on this

12      document and what I'm reading and my recollection,

13      there -- I mean, there were -- there likely was an

14      open -- you know, how you define an open investigation

15      at the time.

16                     BY MR. CABECEIRAS:

17              Q.     I'm sorry.     Can you repeat that?         I just didn't

18      really hear you.

19              A.     Yeah.   Can you repeat the question one more

20      time?        I'm just trying to make sure I understand the

21      question.

22                     MR. CABECEIRAS:      Ms. Court Reporter, can you

23      please read the question back.

24                     (Record read.)

25                     MR. REITER:     Same objections.

                                     David Feldman Worldwide
     800-642-1099                      A Veritext Company                  www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 51 of 104

                                     CONFIDENTIAL

                                                                  Page 50

1                   THE WITNESS:     Yeah.    I -- my understanding is

2       that there was.      I don't know -- I can't recall without

3       looking at this document the time frames that

4       investigations were opened and closed and investigated.

5                   BY MR. CABECEIRAS:

6             Q.    Were there multiple investigations open over

7       the course of Mr. Botta's career at PwC?

8             A.    Yes.   There were -- there were multiple.

9             Q.    Not relying on the document in front of you,

10      can you recall all of the investigations?

11                  MR. REITER:     Object to form.

12                  THE WITNESS:     Yeah.    I -- where I was involved

13      and what I recall is he was -- I mean, he spoke to me

14      about -- we talked about Harmonic and the fact that he

15      didn't agree with the feedback.           And I believe he -- I

16      either escalated or gave him the opportunity, if he

17      needed to have it investigated and talk further, that he

18      take it to ethics.

19                  I believe the Gigamon investigation was a

20      result of him not agreeing with the feedback and, you

21      know, I believe he -- Mauro opened an investigation

22      related to Gigamon.

23                  But there were -- Mauro was -- Mauro had

24      contact, you know -- I -- I'm trying to recount this.               I

25      mean, there were -- yeah.         I think that's the best of my

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company           www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 52 of 104

                                     CONFIDENTIAL

                                                                   Page 51

1       recollection on those two.

2                    BY MR. CABECEIRAS:

3               Q.   Okay.    And on or around April 2016, did you

4       have any communication with Justin Wallace about

5       Mr. Botta?

6               A.   Yeah.    I know I talked to Justin and we see it

7       in the documentation.        I didn't recall the specific

8       date, but yes, I would have talked to Justin.

9               Q.   Turning your attention to the document in front

10      of you.      The fourth complete paragraph says that, "Mauro

11      raised retaliation."

12                   Do you remember telling Ms. Lin that Mauro

13      raised retaliation?

14              A.   I mean, it's vaguely familiar.         I guess there

15      were -- he used that term so, kind of loosely, to get

16      attention on areas where he was really frustrated and

17      emotional.      And, you know, I'm -- in my profession when

18      words like that are used, that's why we have the avenues

19      like office of ethics to escalate them to.             So, you

20      know, that definitely would have been a reason to get

21      them involved and probably -- yeah.            I'll stop with

22      that.

23              Q.   Right.    So do you recall saying that to

24      Ms. Lin?

25              A.   I -- yeah.    I mean, it sounds familiar.       I'm --

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company             www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 53 of 104

                                     CONFIDENTIAL

                                                                  Page 52

1       you know, these aren't my words in the document, so, you

2       know, whether I used that or it was described as that,

3       but that's likely -- that is my recollection that

4       that -- that word was used.

5             Q.    Okay.    And you mentioned he would use the word

6       "retaliation" in areas he was frustrated with; is that

7       accurate?

8             A.    Yes.    I mean, I just remember Mauro using what

9       I use -- refer to as kind of trigger words to get

10      attention on things and was very emotional and -- yeah.

11      I mean, I'm sure that word was used, or I believe that

12      word was used.

13            Q.    If you can recall, what things was Mauro trying

14      to get, as you described, attention to or on?

15            A.    I mean --

16                  MR. REITER:     Calls for speculation.

17                  THE WITNESS:     Yeah.    I mean, where I focus as

18      an HR person is really on, you know, performance

19      feedback and -- I mean, that aspect of it.           I mean,

20      whether or not there were other things shared, I -- I

21      don't know whether or not -- I believe he -- in a couple

22      of these situations he definitely disagreed with the

23      feedback he was getting and didn't agree with reasons as

24      to why he was being rolled off of accounts.           So yeah, I

25      definitely remember because of my involvement from an HR

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company           www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 54 of 104

                                   CONFIDENTIAL

                                                                 Page 53

1       standpoint the feedback and not agreeing with the
2       feedback he was getting.
3                   BY MR. CABECEIRAS:
4              Q.   Okay.     Do you remember discussing with Ms. Lin
5       Mauro's work or complaints on the Cavium matter?
6              A.   Yeah.     I mean, it's -- I didn't recall it but
7       I -- you know, looking at the document.             Yeah.     I mean,
8       that was --
9              Q.   But you didn't -- I'm sorry.
10             A.   No.     Go ahead.
11             Q.   So in April 2016, were you aware that Mauro
12      uncovered issues that he felt that the partners and
13      teams in the past in the Cavium audit should have
14      spotted?
15                  MR. REITER:     Lacks foundation.
16                  THE WITNESS:        I mean, over the years Mauro
17      complained to me, was frustrated over a number of
18      things.     There may have been some technical pieces
19      involved in that.        I mean, I -- I don't remember any of
20      the -- you know, the exact specifics around what the
21      frustrations were.
22                  BY MR. CABECEIRAS:
23             Q.   Okay.     But at that time in April of 2016, you
24      understood that Mauro held some frustrations about the
25      Cavium audit?

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company             www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 55 of 104

                                     CONFIDENTIAL

                                                                     Page 54

1             A.    Yeah.   I mean, I just -- I can't recall the

2       specifics.

3             Q.    Who is Matt Steele?

4             A.    Matt Steele is an HR manager, so he was Mauro's

5       assigned HR manager.        Matt reported at that time in to

6       me.

7             Q.    Okay.   And how long did Matt Steele report in

8       to you?

9             A.    It was probably, I'm estimating, three or four

10      years until Shawna Hewitt took the market lead role, and

11      so the lines of reporting changed a little bit.

12            Q.    Okay.   Did Matt Steele ever share with you

13      conversations he had had with Mr. Botta with respect to

14      Mr. Botta's complaints in the Cavium engagement?

15                  MR. REITER:     Lacks foundation.       Vague.

16      Overbroad.

17                  THE WITNESS:     Yeah.    Nothing that I can

18      specifically recall.

19                  BY MR. CABECEIRAS:

20            Q.    And going down to paragraph 10, it begins the

21      third from the bottom on the first page.             "He was

22      tier 1.     Mauro, he is being withheld opportunities.

23      Reputation he has for being aggressive and demanding.

24      Soft skills needs to work on."

25                  Do you remember telling Ms. Lin that Mauro was

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company               www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 56 of 104

                                     CONFIDENTIAL

                                                                    Page 55

1       being withheld opportunities?

2             A.    Those are not -- those are not my words.

3       Those -- you know, not how I would describe it, so yeah.

4             Q.    Do you remember telling Ms. Lin that Mauro

5       feels like he's being withheld opportunities?

6             A.    Yeah.    I don't specifically recall, but I'd be

7       relying on this document to describe that.

8             Q.    Turning away from the document in front of you,

9       do you remember anything else from the conversation you

10      had with Ms. Lin towards the end of April 2016 regarding

11      Mr. Botta?

12                  MR. REITER:     Object to form.

13                  THE WITNESS:     Yeah.    Nothing specifically.

14                  MR. CABECEIRAS:      Counsel, can you hand the

15      witness what's been marked for our purposes as

16      Attachment H as in Harry.         We can mark it as 56.

17                  (Exhibit 56, 6/12/17 Conversation Entry,

18      PwC_B00005983, marked for identification.)

19                  BY MR. CABECEIRAS:

20            Q.    Ms. Nelson, please review it.           Let me know when

21      you're done.

22            A.    Okay.    I've reviewed it.

23            Q.    Great.    This appears to be an entry note from

24      Mr. Wallace.

25                  Do you recall having a meeting with Mr. Wallace

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company              www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 57 of 104

                                     CONFIDENTIAL

                                                                    Page 56

1       and Mr. Botta around June 12, 2017?

2               A.   I vaguely recall, yeah.

3               Q.   Do you recall Mr. Wallace ever in your presence

4       advising Mr. Botta of findings in relation to the Zone

5       project?

6               A.   Yeah.    I mean, this, again, would have been,

7       you know, Justin on the phone likely with Mauro and I

8       talking about, you know, the investigation that was open

9       at the time.

10              Q.   Right.    Do you remember that conversation

11      taking place?

12              A.   I don't recall the specifics.          I mean, we've

13      talked about many different conversations, and . . .

14              Q.   Okay.    Do you recall a conversation in which

15      Mr. Wallace relayed to Mr. Botta any of the findings

16      with respect to the Zone project?

17              A.   Yeah.    I don't recall the specifics.        I -- I

18      mean, I only recall all of the open investigations being

19      unsubstantiated and that's what's in my mind.              I don't

20      remember the details.

21              Q.   Okay.    At any time did you gain an

22      understanding of what the findings with the Zone project

23      were?

24              A.   I do not remember the specifics of the Zone,

25      what was the -- what his -- what -- you know, what he

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company              www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 58 of 104

                                     CONFIDENTIAL

                                                                  Page 57

1       was working with at the office of ethics to look into as

2       it relates to that.

3             Q.    Okay.   Do you recall a conversation in which

4       Mr. Wallace advised Mr. Botta on a matter in relation to

5       the 2014 Harmonic audit?

6             A.    My best recollection of that was that Mauro had

7       asked to have something -- I don't know the technical

8       nature of it -- related to 2014 looked into, and they

9       were handling that with him.          The office of ethics was

10      working with him on that.

11            Q.    Besides the office of ethics, was anybody else

12      at PwC working with him on that matter?

13                  MR. REITER:     Calls for speculation.

14                  THE WITNESS:     Yeah.    That all would have gone

15      through the office of ethics.            And whether or not they

16      would have engaged, I'm just not -- that's something

17      they handle independently.

18                  MR. CABECEIRAS:      Okay.     Counsel, could you

19      please hand the witness what's been marked for us as

20      Attachment J and we can mark it as 57.

21                  (Exhibit 57, E-mail String Containing 6/16/17

22      E-mail from Traci Nelson to Ergun Genc,

23      PwC_B00001609-PwC_B00001610, marked for identification.)

24      BY MR. CABECEIRAS:

25            Q.    Ms. Nelson, if you can please review it and let

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company            www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 59 of 104

                                     CONFIDENTIAL

                                                                      Page 58

1       me know when you're done.

2             A.    Okay.     I've reviewed it.

3                   I don't know if you heard me, but I finished

4       reviewing it.

5             Q.    Oh.     Sorry about that.

6                   This appears to be an e-mail thread between you

7       and Ergun.        In Ergun's initial e-mail to you he says,

8       Unfortunately, I do not have a control over what a

9       former employee texts to our team.

10                  Do you have any knowledge as to what former

11      employees he's referring to?

12            A.    No.     I mean, it might.     My vague recollection

13      is that I believe it was a former employee of Gigamon,

14      but I can't remember exactly who was involved in the

15      exchange.

16            Q.    Okay.     You respond, "I wouldn't e-mail him

17      directly about it.        Obviously a result of news of the

18      previous controller's request to have him rolled off."

19                  What previous controller are you referring to?

20            A.    My recollection is there was some movement on

21      the client in terms of some changes.                I -- I mean, the

22      focus of my response was really driven by this was an

23      emotional topic for Mauro and, you know, it's better to

24      have a live conversation about it and not get caught up

25      in an emotional e-mail exchange.

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company                www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 60 of 104

                                     CONFIDENTIAL

                                                                   Page 59

1             Q.    Right.    But do you know what previously --

2       previous controller you were referring to?

3             A.    I mean, I -- I can't recall the specifics in

4       terms of names of individuals or the movement on the

5       account.     I was really focused on helping Ergun deliver

6       feedback to Mauro during that time.

7             Q.    Okay.    When you say movement from the account,

8       just so we're clear, what do you mean by that?

9             A.    Well, were those -- I don't think those were --

10      let's see.     I mean, the only -- the reference, if I'm

11      reading or responding to your question, is acknowledging

12      that he had -- you know, the client had requested to

13      have him taken off the account.           It was Ergun's

14      reference in terms of -- yeah.           I don't know that I'm

15      following your question.

16            Q.    Right.    So I just generally want to know

17      because you referred to a previous controller's request:

18      one, who was the previous controller; and two, what did

19      they request?

20                  MR. REITER:     So --

21                  THE WITNESS:     Yeah.    My recollection is the

22      controller asked to have him taken off.             I can't recall,

23      you know, the movement on the client because I wasn't

24      involved in managing that aspect of it.

25                  MR. CABECEIRAS:      Counsel, can we take another

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company             www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 61 of 104

                                     CONFIDENTIAL

                                                                   Page 60

1       five minutes?

2                   MR. REITER:     Yes.

3                   MR. CABECEIRAS:        Off record.

4                   MR. REITER:     Yeah.

5                   (Recess taken from 11:02 a.m. to 11:10 a.m.)

6                   THE REPORTER:     Do you want to order a copy of

7       the transcript?

8                   MR. REITER:     We're good to need a rush.

9                   THE REPORTER:     When do you need it?

10                  MR. REITER:     As soon as possible.     By the end

11      of this week if that's possible.

12                  THE REPORTER:     Sure.

13                  MR. CABECEIRAS:        Counsel, if you could hand the

14      witness what's been marked for our purposes as

15      Attachment L.        And we can mark it as 58.

16                  (Exhibit 58, E-mail String Containing 6/17/17

17      E-mail from Ergun Genc to Traci Nelson,

18      PwC_B00001595-PwC_B00001596, marked for identification.)

19                  THE WITNESS:     Okay.     I've reviewed it.

20                  BY MR. CABECEIRAS:

21            Q.    Great.     Just generally after reviewing this, do

22      you recall having this e-mail exchange with Ergun?

23            A.    Yes.     This looks familiar.

24            Q.    Okay.     Ergun writes you, says "I am assuming

25      he" -- meaning Mr. Botta -- "is meeting his coach this

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company             www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 62 of 104

                                     CONFIDENTIAL

                                                                     Page 61

1       coming week."

2                   You respond, "Yes.       Tim and Rob are meeting

3       with him on Wednesday morning."

4                   For the record, who were you referring to when

5       you were referring to Tim and Rob?

6             A.    That would have been Tim Carey and Rob Ward who

7       was his coach at the time.

8             Q.    Okay.     You go on to say he is very anxious

9       right now about this and the fact that Tim will be part

10      of the conversation.

11                  "He," I'm assuming you're referring to

12      Mr. Botta; is that correct?

13            A.    That's correct.

14            Q.    Did Mr. Botta share with you that he was

15      anxious about this meeting?

16            A.    I don't know that he used those exact words.             I

17      know that he was definitely looking to get more

18      information.        I believe this related to his year-end

19      performance evaluation.

20            Q.    Okay.     What did Mr. Botta share with you?         I

21      mean, he wrote he's very anxious right now.             What did he

22      share with you to make you think that he was very

23      anxious at that moment?

24                  MR. REITER:     Lacks foundation.       Vague.

25                  THE WITNESS:     The only thing I can recall is

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company               www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 63 of 104

                                    CONFIDENTIAL

                                                                  Page 62

1       that he -- he was typically very -- very focused on

2       getting his year-end evaluation and feedback for the

3       year which is part of our typical process, and I think

4       he definitely wanted to have that conversation.

5                    BY MR. CABECEIRAS:

6             Q.     Okay.   Did Mr. Botta share with you his

7       concerns of being rolled off the Gigamon engagement?

8             A.     Our conversations were very -- I recall him

9       being very focused on disagreeing with the feedback he

10      was getting from Ergun.

11            Q.     Okay.   And specifically what about the

12      feedback?

13            A.     Just, I mean, thinking back on that, I mean,

14      Mauro on, you know, more than one occasion was getting

15      feedback about his style and his communication style and

16      negativity and, you know, that was definitely something

17      that we continued to coach him on, and he -- just -- he

18      did not agree with that feedback.

19            Q.     At the bottom of the e-mail that's in front of

20      you is a conversation thread between Mr. Botta and

21      Ergun.      The second paragraph reads, On the below I'm

22      okay if you connect live, but I was frankly expecting

23      reassurance that I was on the engagement.

24                   Do you have any knowledge as to what engagement

25      Mr. Botta was referring to?

                                 David Feldman Worldwide
     800-642-1099                  A Veritext Company            www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 64 of 104

                                     CONFIDENTIAL

                                                                  Page 63

1               A.   Yeah.   Looking at the thread and the time

2       frame, that would have been Gigamon.

3               Q.   Turning your attention back to what appears to

4       be the only thing you wrote in this e-mail, "He is very

5       anxious right now about this and the fact that Tim will

6       be part of the conversation."

7                    Did Mr. Botta ever bring up to you concerns

8       about speaking to Tim Carey?

9               A.   I think at the time -- I mean, Rob Ward was his

10      coach, so typically it would have been a conversation

11      between him and Rob.        But just given the nature of the

12      performance concerns at the time and the conversation we

13      were having, Tim Carey was a part of that conversation

14      and I think he was just speculating on that.

15              Q.   I'm sorry.    He was speculating on that?

16              A.   I think he was unclear on -- I mean, I used the

17      word action about why Tim was going to be a part of that

18      conversation.

19              Q.   And just to clarify, why was Tim a part of that

20      conversation?

21              A.   So my recollection on this is Tim -- it was a

22      broader conversation and Tim Carey needed to be part of

23      that conversation.        That would include what his year-end

24      rating was and the feedback, and I think that was the --

25      yeah.

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company           www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 65 of 104

                                     CONFIDENTIAL

                                                                  Page 64

1             Q.    Okay.   Did you ever receive confirmation from

2       either Tim or Rob that this meeting took place between

3       Tim, Rob and Mr. Botta?

4             A.    Yeah.   That -- that meeting -- yeah.       That

5       meeting took place, and I believe I was even part of

6       that meeting.

7             Q.    And do you know where this meeting took place?

8             A.    In the office.

9             Q.    Besides you and Mr. Botta and Tim and Rob, were

10      there any other individuals present at that meeting?

11            A.    No.

12            Q.    Okay.   And at that meeting, did anybody tell

13      Mr. Botta that he would remain on the Gigamon project?

14            A.    Trying to recall.       In that meeting there was

15      some flexibility at the time and that he would remain

16      involved in some capacity.          I don't distinctly, you

17      know, recall the words that were used or how that was

18      described.

19            Q.    Okay.   At that meeting did anybody discuss any

20      of the open investigations that were occurring within

21      the ethics office as a result of Mr. Botta's complaints?

22                  MR. REITER:     Lacks foundation that there were

23      open investigations.

24                  THE WITNESS:     I mean, that wasn't the nature of

25      the conversation.

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company           www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 66 of 104

                                     CONFIDENTIAL

                                                                  Page 65

1                   MR. CABECEIRAS:      Counsel, if you could pass the

2       witness what's been marked as Attachment N as in Nancy.

3       And we can mark it 59.

4                   (Exhibit 59, 6/21/17 E-mail from Mauro Botta to

5       Traci Nelson, PwC_B00000206, marked for identification.)

6                            THE WITNESS:    Okay.    I've reviewed.

7       BY MR. CABECEIRAS:

8             Q.    Great.     And within the e-mail it appears that

9       Mr. Botta is following up on four specific inquiries.

10      In the first one he says, "To recap what I'd need your

11      help with, 1) Provide OGC contact to file a retaliation

12      claim towards CRT and its components."

13                  Did you provide a contact for Mr. Botta at the

14      OGC from the OGC at that time?

15            A.    Yes.     I mean, as a response I would have

16      escalated it and given him a contact.

17            Q.    Okay.     And when you said you would have

18      escalated, does that mean you did escalate?

19            A.    Yes.     It was escalated.

20            Q.    To the OGC or to ethics?

21            A.    Definitely to -- yeah.        To OGC.

22            Q.    Do you have any idea what Mr. Botta was

23      referring to when he used the acronym CRT?

24            A.    So that would be his year-end -- referred to as

25      his tier, so his overall rating for the year, and just

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company            www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 67 of 104

                                    CONFIDENTIAL

                                                                  Page 66

1       the -- yeah, the evaluation process.

2             Q.    So based off of what Mauro shared with you

3       around June of 2017, did you understand Mauro felt

4       retaliated based off his rating?

5             A.    I know that he didn't, like in many instances,

6       agree with the feedback he was getting and the result in

7       terms of what he understood to be his tier for the year.

8             Q.    Okay.    And to the second request, Mauro appears

9       to ask you to "Remove Rob Ward as a coach.          Assign

10      none."

11                  Was Rob removed as Mr. Botta's coach?

12            A.    Yes.    We communicated that to Rob, and I -- I

13      vaguely recall we were having challenges in our system

14      to -- because it wouldn't be typical to not have anyone

15      assigned with a coach to make that systematic change,

16      but we understood his request.

17            Q.    Okay.    All right.    Did he share with you why he

18      did not want Rob Ward as his coach?

19            A.    In -- generally he didn't -- you know, he

20      didn't agree with the feedback he was getting from Rob.

21      We had made, I mean, coaching changes before for Mauro,

22      and that usually was a result of him disagreeing with

23      what he was hearing in terms of the performance feedback

24      and areas that we really needed him to focus on to be

25      successful.

                                 David Feldman Worldwide
     800-642-1099                  A Veritext Company            www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 68 of 104

                                     CONFIDENTIAL

                                                                  Page 67

1             Q.    And in the third request he seems to ask to

2       de-map him from Team C and please reassign him to

3       another team.

4                   Do you have any knowledge in your profession

5       what de-mapping means?

6             A.    Yeah.     All of our employees are assigned to a

7       market team.        At the time he was assigned to Team C, and

8       he was asking to be changed to a different team.

9             Q.    And I know this is a bit vague, but I just want

10      to understand how the teams are structured.

11                  So how many teams are there in the assurance

12      practice?

13            A.    So there's four teams in the San Jose assurance

14      practice.     It's just how we -- it's how we organize our

15      people, Teams A, B, C and D.

16            Q.    Okay.     So is there one team that's paid more

17      than the other team?

18            A.    No.     All the teams and the people -- I mean,

19      it's all -- it's all the same.           It's merely -- it's just

20      a way to organize a large group of people, and then they

21      are -- there's a market team leader assigned to each one

22      of those teams.

23            Q.    Got it.     Thank you.    And in June of 2017 who

24      was the market team leader assigned to Team C?

25            A.    I believe at the time that was -- I think that

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company           www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 69 of 104

                                      CONFIDENTIAL

                                                                      Page 68

1       was Ergun Genc.

2             Q.     And then finally number 4, he asked you to

3       "provide insight as to what happens if I won't look for

4       a job.      Will you guys fire me?"

5                    At that point in June of 2017, had you at any

6       time threatened to terminate Mr. Botta?

7             A.     So part of the conversation in that meeting was

8       the fact that we would start helping him look for

9       another job as part of the friend of firm, I guess,

10      process we were working -- the firm was working through

11      at the time.

12            Q.     Okay.

13            A.     That was --

14                   MR. REITER:     Do you have more?

15                   THE WITNESS:     Yeah.    I mean, that was -- I

16      mean, the nature of the conversation was, I mean, it

17      wasn't given any hard time line to that.             It was

18      flexible.      You know, we wanted to make sure that he was,

19      you know, finding the best opportunity for himself and

20      setting himself up for success outside of the firm.

21                   BY MR. CABECEIRAS:

22            Q.     And how many other senior managers in the

23      San Jose office were put on the friend of the firm --

24      I'll refer to it as a list.

25            A.     I mean, I was not closely tied into that

                                   David Feldman Worldwide
     800-642-1099                    A Veritext Company               www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 70 of 104

                                     CONFIDENTIAL

                                                                     Page 69

1       process.      I mean, there were others, other senior

2       managers in San Jose and in other parts of our market

3       just as there were across the entire firm that were part

4       of that process.

5                    MR. CABECEIRAS:     Okay.    Counsel, can we hand

6       the witness what's been marked as Attachment P as in

7       Peter.      For our purposes we can mark it as 60.

8                    (Exhibit 60, Conversation Entry, PwC_B00006002,

9       marked for identification.)

10                   BY MR. CABECEIRAS:

11             Q.    Ms. Nelson, please review, and let me know when

12      you're done.

13             A.    Okay.    I've reviewed it.

14             Q.    Great.    And I apologize if this has been asked

15      and answered, but who is Steve Kessler?

16             A.    Steve Kessler is also part of the office of

17      ethics, and I think even may be the -- he's one of the

18      higher-level officers in that organization.

19             Q.    And do you remember around July 6, 2017,

20      speaking with Mr. Kessler about Mr. Botta?

21             A.    Yeah.    I'm familiar with it.         Vaguely recall,

22      yep.

23             Q.    Why were you speaking to Mr. Kessler about

24      Mr. Botta in or around July of 2017?

25             A.    My recollection is that Mauro wanted -- had --

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company               www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 71 of 104

                                     CONFIDENTIAL

                                                                  Page 70

1       was still asking to have his ethics inquiries, like,

2       further investigated and reviewed by someone else in the

3       ethics organization, and Steve was involved in that

4       process.

5             Q.    Okay.   To your knowledge, with this particular

6       investigation, was there any one person assigned to lead

7       the investigation?

8                   MR. REITER:     Calls for speculation.

9                   THE WITNESS:     Yeah.    I'm not -- I mean, I don't

10      get involved in those details.           I mean, that will have

11      been organized by the office of ethics in terms of how

12      they handle those investigations.

13                  BY MR. CABECEIRAS:

14            Q.    And for this particular conversation, did Steve

15      reach out to you, or did you reach out to him?

16            A.    I recall Steve reaching out to me.

17            Q.    In this document in the sixth line down it

18      says, "He also came to Traci with issues."

19                  If you can recall, at that time what other

20      issues did Mr. Botta come to you with?

21                  MR. REITER:     Object to form.

22                  THE WITNESS:     Yeah.    Those -- I mean, there

23      were, you know, definitely times where Mauro was just

24      very emotional and would -- you know, I almost describe

25      as an emotional rant about all kinds of things that he,

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company           www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 72 of 104

                                      CONFIDENTIAL

                                                                   Page 71

1       you know -- I mean, it could have been as specific as an

2       e-mail he got that he didn't agree with on a policy the

3       firm was rolling out.

4                      BY MR. CABECEIRAS:

5               Q.     And looking further down in the document it

6       states that "4 senior managers in San Jose were told

7       that their roles were eliminated.             This is out of 49

8       senior managers.         The 4 were not going to become

9       partner."

10                     Do you remember saying that to Mr. Kessler?

11              A.     Yeah.   I mean, looking on the document I --

12      yeah.        I would have shared that.

13              Q.     Was Mauro one of those four senior managers

14      whose role was going to be eliminated?

15              A.     Yeah.   I don't -- I did not use or don't recall

16      using the word "eliminated."           It was part of the friends

17      of firm exercise we were going through as a firm in

18      terms of, I mean, having conversations with senior

19      managers that were not on the partner pipeline, and

20      Mauro was aware of that given the conversation we had

21      had with him in the past, and we were doing our best to

22      make sure he understood and was clear with that feedback

23      and we were helping him look for an opportunity outside

24      of the firm.

25              Q.     Okay.   Was Mauro one of four individuals on the

                                   David Feldman Worldwide
     800-642-1099                    A Veritext Company            www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 73 of 104

                                   CONFIDENTIAL

                                                                  Page 72

1       friend of the firm program in the San Jose office as it

2       was applied to senior managers?

3             A.    Yes, that's correct.

4             Q.    Of those four senior managers on the friend of

5       the firm -- I'll refer to it again as a list.           Were all

6       four of those senior managers ultimately let go by PwC?

7             A.    I believe because of the nature of how this

8       worked and the flexibility that there is -- I know of

9       one instance where there's a senior manager who is on a

10      very specific account and that's still contributing that

11      with the understanding that, you know, this is not -- I

12      guess the words I want to use, I mean, there was no

13      guarantee in that.      There was many different kind of

14      circumstances and situations with this program.

15            Q.    Okay.   So as of today out of the senior

16      managers on the friend of the firm list, there's only

17      one still working for the PwC San Jose office?

18            A.    Yeah.   That's what I -- that's what I believe.

19      This was something that I wasn't -- this was not part of

20      my focus area and what I was intimately involved in.            So

21      that is what I believe to be true.

22            Q.    The sentence under that says "Tim Carey" -- and

23      I believe that's spelled incorrectly -- "as market

24      assurance leader as to which senior managers would not

25      become partner."

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company             www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 74 of 104

                                   CONFIDENTIAL

                                                                    Page 73

1                   Did you ever speak to Mr. Carey about Mr. Botta

2       not becoming a partner at PwC?

3             A.    Yeah.   There would have been, I mean,

4       conversations with Tim and other partners just as part

5       of the process in terms of reviewing our senior manager

6       group given there are very limited spots to become

7       partner.     So we would have had some conversation about

8       it over the years.

9             Q.    And do you recall any specific feedback

10      Mr. Carey gave you with respect to Mr. Botta becoming a

11      partner?

12            A.    I mean, the feedback would have been similar

13      to, you know, the feedback that he was given over the

14      years in terms of, you know, the challenges and the

15      concerns we had related to his ability to build/sustain

16      trusting relationships with clients and our people and

17      leadership, leadership style.         I mean, all the areas

18      that are really important and that we value in terms of

19      making partners in the firm.

20            Q.    We're all set with Exhibit 60.        There's

21      nothing -- you testified before that Mr. Botta would

22      come in to your office, and I think you used the term

23      become emotional and essentially air his grievances.

24                  Is that a somewhat accurate reflection of what

25      we talked about earlier?

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company                www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 75 of 104

                                     CONFIDENTIAL

                                                                  Page 74

1                   MR. REITER:     Asked and answered.     And I'll just

2       object to the extent that it does misstate prior

3       testimony.

4                   THE WITNESS:     Yeah, you could -- yeah.

5       That's -- sounds accurate.

6                   BY MR. CABECEIRAS:

7             Q.    During any of these conversations where Mauro

8       either went into your office or called you, did Mauro

9       ever share with you that he was going to report PwC or a

10      PwC employee to some kind of external agency?

11            A.    Yeah.   I don't -- I don't recall any specifics

12      on that.

13            Q.    Okay.   Do you recall Mr. Botta telling you he's

14      going to, quote, go external?

15                  MR. REITER:     Lacks foundation.

16                  THE WITNESS:     Yeah.    I mean, there were so many

17      times where Mauro threatened to quit, threaten to get an

18      attorney involved just in an emotional state that I -- I

19      mean, what I -- and many times I understood that as

20      trying to get just attention on himself and -- he's very

21      stylistic.

22                  BY MR. CABECEIRAS:

23            Q.    I understand that and I appreciate that answer,

24      but I'm asking very specifically, do you remember him

25      saying I'm going to go external?

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company           www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 76 of 104

                                     CONFIDENTIAL

                                                                  Page 75

1                   MR. REITER:     Lacks foundation.

2                   THE WITNESS:     Yeah.    I don't remember those

3       words specifically.        It may have been stated that way.

4                   BY MR. CABECEIRAS:

5             Q.    Do you remember Mr. Botta ever bringing up to

6       you in any regard the Securities and Exchange

7       Commission?

8             A.    No, I don't recall anything on that.

9             Q.    Okay.    Do you recall Mr. Botta threatening to

10      report PwC to the SEC?

11            A.    I don't recall that.

12                  MR. CABECEIRAS:      Counsel, if you can pass the

13      witness what's been marked for our purposes as

14      Attachment S as in Sam.         We can mark it as 61.

15                  (Exhibit 61, 8/17/17 E-mail from Traci Nelson

16      to Partners, PwC_B00000001, marked for identification.)

17                  BY MR. CABECEIRAS:

18            Q.    Ms. Nelson, please review the document and let

19      me know when you're done.

20            A.    Okay.    I've reviewed it.

21            Q.    Great.    Do you remember sending this e-mail out

22      to the U.S. assurance partners?

23            A.    Yes, I do.

24            Q.    Okay.    Ms. Nelson, why was Mr. Botta terminated

25      from PwC?

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company           www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 77 of 104

                                     CONFIDENTIAL

                                                                  Page 76

1                   MR. REITER:     Calls for speculation.

2                   THE WITNESS:     Yeah.    I was not involved in his

3       ultimate separation from the firm, so I wouldn't be able

4       to respond to that.

5                   BY MR. CABECEIRAS:

6             Q.    So when did you learn that PwC was going to

7       terminate Mr. Botta?

8             A.    I -- it was in very close proximity to when he

9       was actually separated from firm.            It may have been just

10      earlier that day.

11            Q.    Okay.    And this may touch on attorney-client

12      privilege, Ms. Nelson.        I'm not asking you to divulge

13      any of that information or communication.            But to the

14      extent any of these conversations did not involve

15      attorneys, who told you initially that PwC was going to

16      terminate Mr. Botta?

17                  MR. REITER:     So if an attorney from PwC told

18      you that information, I'm going to instruct you not to

19      answer.

20                  If a nonattorney told you --

21                  THE WITNESS:     Yeah.    I believe it was

22      Shawna Hewitt.       And that would have only --

23                  BY MR. CABECEIRAS:

24            Q.    Sorry.    Please finish.

25            A.    I was going to say she would have just given me

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company            www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 78 of 104

                                   CONFIDENTIAL

                                                                 Page 77

1       a heads-up earlier that day just to help with pulling
2       together some paperwork.
3              Q.   Okay.     And did you retrieve any kind of
4       paperwork from Ms. Hewitt?
5              A.   I believe I would have just -- I believe I've
6       printed out just some standard documents that we use
7       with all of our -- with our standard separations.
8              Q.   Okay.     And when Ms. Hewitt reached out to you,
9       did she give a reason why Mr. Botta was being
10      terminated?
11             A.   No.     I wasn't given any information.
12             Q.   And did you actually -- I'll withdraw.
13                  Were you ever made aware that a photo of
14      Mr. Botta was placed behind the front desk in the
15      entryway to the PwC San Jose office?
16             A.   Yes.     I was made aware of that.        It's --
17             Q.   And who made you aware of that?
18             A.   I don't recall who made me aware of it.             I
19      mean, it's standard practice that we do place photos
20      with separated staff, but I -- yeah.              I recall someone
21      reaching out.
22             Q.   Do you recall who that someone was?
23                  MR. REITER:     Asked and answered.
24                  THE WITNESS:      Yeah.    I just -- I don't recall
25      who specifically reached out about it.

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company             www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 79 of 104

                                     CONFIDENTIAL

                                                                  Page 78

1                   BY MR. CABECEIRAS:

2             Q.    Okay.     Did you physically print the photo out?

3             A.    No.     I was not part of that process of printing

4       or displaying the photo.

5             Q.    Do you know when approximate the photo actually

6       went up?

7             A.    I don't know exactly the timing of when that

8       went up.

9             Q.    Okay.     Do you know if the photo is still in the

10      PwC San Jose office?

11            A.    In the -- I mean, the photo --

12                  MR. REITER:     So I'll --

13                  THE WITNESS:     Yeah.

14                  MR. REITER:     -- object as vague.     What do you

15      mean in the office?

16                  MR. CABECEIRAS:      I can rephrase.

17                  BY MR. CABECEIRAS:

18            Q.    Is the photo of Mr. Botta still behind the

19      front desk, the entryway, to PwC San Jose office?

20            A.    Yeah.     I don't believe so.

21            Q.    Did there ever come a time where you learned

22      that Mr. Botta had reported PwC to the SEC?

23            A.    Yeah.     That would have only been after he had

24      been separated and left the firm, but I became

25      vaguely -- I mean, just -- it was mentioned.

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company           www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 80 of 104

                                   CONFIDENTIAL

                                                                 Page 79

1              Q.   Okay.   And again, not looking to have you
2       disclose any attorney-client privilege, who mentioned
3       that fact to you?
4                   MR. REITER:     So to the extent that calls for
5       disclosure of attorney-client communications, I'm going
6       to instruct the witness not to answer.
7                   She's indicating she can't answer that
8       question.
9                   THE WITNESS:     Yeah.
10                  BY MR. CABECEIRAS:
11             Q.   Okay.   Going back to the photograph we were
12      discussing, Ms. Nelson, do you know -- well, withdrawn.
13                  Joe, we'll take a quick five minutes off the
14      record.     Come back and finish up, okay?
15                  MR. REITER:     Okay.    Sounds good.      Thanks.
16                  (Recess taken from 11:48 a.m. to 11:52 a.m.)
17                  MR. CABECEIRAS:      Back on the record.
18      BY MR. CABECEIRAS:
19             Q.   Ms. Nelson, I just want to clarify one thing
20      about the photo of Mr. Botta in the front desk at the
21      San Jose PwC.
22                  Do you recall a specific date the photo was
23      removed from that desk?
24             A.   Yeah, I don't.      I mean, that wasn't -- that's
25      not my responsibility, so I don't have a date.

                               David Feldman Worldwide
     800-642-1099                A Veritext Company              www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 81 of 104

                                   CONFIDENTIAL

                                                                 Page 80

1              Q.   Okay.   Generally whose responsibility was it?
2              A.   At the time I was in touch with our office
3       services person who is involved in working with the
4       office on that type of request.
5                   MR. CABECEIRAS:      Okay.     I have no further
6       questions.
7                   MR. REITER:     Great.     I don't have any
8       questions, but I wanted to note for the record that
9       pursuant to the party's protective order, the entire
10      deposition transcript will be deemed confidential for a
11      certain period of time during which the parties will
12      have an opportunity to designate specific portions or
13      the entire transcript confidential.
14                  THE REPORTER:     Thank you.
15                  Alex, do you want to expedite your transcript?
16                  MR. CABECEIRAS:      I'm sorry.      I didn't hear the
17      reporter.
18                  MR. REITER:     She wants to know what sort of
19      processing time you would like on your transcript.
20                  MR. CABECEIRAS:      We don't need it expedited.
21      Just the normal turnaround time is fine.
22                  THE REPORTER:     Great.      Thank you.
23
24                  (TIME NOTED:     11:53 a.m.)
25                                      --o0o--

                               David Feldman Worldwide
     800-642-1099                A Veritext Company              www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 82 of 104

                                   CONFIDENTIAL

                                                                 Page 81

1
2        STATE OF ______________ )
3                                              )    :ss
4        COUNTY OF ______________)
5
6
7                       I, TRACI E. NELSON, the witness
8        herein, having read the foregoing
9        testimony of the pages of this deposition,
10       do hereby certify it to be a true and
11       correct transcript, subject to the
12       corrections, if any, shown on the attached
13       page.
14
15                                      ______________________
16                                           TRACI E. NELSON
17
18
19
20       Sworn and subscribed to before me,
21       this ________ day of __________, 2019.
22
23       _______________________________
24                     Notary Public
25

                               David Feldman Worldwide
     800-642-1099                A Veritext Company              www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 83 of 104

                                   CONFIDENTIAL

                                                                  Page 82

1                   I, the undersigned, a Certified Shorthand
2       Reporter of the State of California, do hereby certify:
3       That the foregoing proceedings were taken before me at
4       the time and place herein set forth; that any witnesses
5       in the foregoing proceedings, prior to testifying, were
6       administered an oath; that a record of the proceedings
7       was made by me using machine shorthand which was
8       thereafter transcribed under my direction; that the
9       foregoing transcript is a true record of the testimony
10      given.
11                  Further, that if the foregoing pertains to the
12      original transcript of a deposition in a Federal Case,
13      before completion of the proceedings, review of the
14      transcript [ ] was [X] was not requested.
15                  I further certify I am neither financially
16      interested in the action nor a relative or employee of
17      any attorney or any party to this action.
18                  IN WITNESS WHEREOF, I have this date subscribed
19      my name.
20      Dated: January 17, 2019
21
22
23
                              <%6444,Signature%>
24                            Susan F. Magee, RPR, CCRR, CLR
                              CSR No. 11661
25

                               David Feldman Worldwide
     800-642-1099                A Veritext Company              www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 84 of 104

                                   CONFIDENTIAL

                                                                 Page 83

1                         INSTRUCTIONS TO WITNESS
2
3               Please read your deposition over carefully
4        and make any necessary corrections. You should state
5        the reason in the appropriate space on the errata
6        sheet for any corrections that are made.
7               After doing so, please sign the errata sheet
8        and date it.
9               You are signing same subject to the changes
10       you have noted on the errata sheet, which will be
11       attached to your deposition.
12              It is imperative that you return the original
13       errata sheet to the deposing attorney within thirty
14       (30) days of receipt of the deposition transcript by
15       you. If you fail to do so, the deposition transcript
16       may be deemed to be accurate and may be used in court.
17
18
19
20
21
22
23
24
25

                               David Feldman Worldwide
     800-642-1099                A Veritext Company              www.veritext.com
      Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 85 of 104

                                   CONFIDENTIAL

                                                                 Page 84

1                                     E R R A T A
2
3
4
5                     I wish to make the following changes,
6               for the following reasons:
7
8               PAGE LINE
9               ___    ___ CHANGE:__________________________
10              REASON:___________________________________
11              ___    ___ CHANGE:__________________________
12              REASON:___________________________________
13              ___ ___ CHANGE:___________________________
14              REASON:___________________________________
15              ___ ___ CHANGE: __________________________
16              REASON:___________________________________
17              ___ ___ CHANGE: __________________________
18              REASON:___________________________________
19
20            _________________________                  _____________
                      TRACI E. NELSON                           DATE
21
22          SUBSCRIBED AND SWORN TO BEFORE
23          ME THIS ___DAY OF_______, 201 .
24
            __________________                   __________________
25          NOTARY PUBLIC                        COMMISSION EXPIRES

                               David Feldman Worldwide
     800-642-1099                A Veritext Company              www.veritext.com
  Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 86 of 104

                                  CONFIDENTIAL
[& - adjective]                                                               Page 1

          &           2015 13:15 14:3,18    4905 3:5                       9
 & 10:23                15:10                        5           90014 3:16
                      2016 17:6 20:22                            95110 2:18
          1                                 50 5:3 16:13 21:9
                        23:25 26:4 28:1                          96 12:19
 1 41:3 54:22 65:11                           23:7 27:24
                        47:10 48:17 49:6                         98 11:15
 10 54:20                                   51 5:6 28:15,16
                        51:3 53:11,23                            99 11:15,15
 10/13/16 5:3 16:13                         52 5:8 33:3,4
                        55:10                                    9:05 1:18 2:18 7:2
 100 15:24 22:4                               34:22 37:20 39:2
                      2017 29:8 30:9                             9th 41:12
   23:3 45:24 46:3                          523 3:14
                        33:9 40:5 41:4,12
 10119 3:6                                  53 5:10 39:19,20               a
                        42:18,21 56:1
 10:06 39:16                                  45:17              a.m. 1:18 2:18,18
                        66:3 67:23 68:5
 10:17 39:16                                54 5:13 46:15,16       7:2 39:16,16 60:5
                        69:19,24
 10th 40:4                                  55 5:16,18 47:19       60:5 79:16,16
                      2019 1:17 2:19 7:1
 11661 1:22 2:20                              47:20                80:24
                        81:21 82:20
   82:24                                    56 5:18 55:16,17     ability 9:15 73:15
                      212 3:7
 11:02 60:5                                 57 5:20,20 57:20     able 43:18 76:3
                      213 3:17
 11:10 60:5                                   57:21              absolute 35:6
                      24 9:18
 11:48 79:16                                58 5:23 60:15,16     account 15:7
                      25 31:22 32:12,14
 11:52 79:16                                587-0760 3:7           17:24 18:2 27:6
                      2615 1:7 2:7
 11:53 2:18 80:24                           59 6:3 65:3,4          31:8 34:14,21
                      27 48:17
 12 17:6 23:25 56:1                         5:53 17:7              36:20 37:5,13
                      27th 47:10
 12th 20:23           28 5:6                         6             59:5,7,13 72:10
 16 1:17 2:19 5:3              3            6 69:19              accounting 32:2
   7:1                                      6/12/17 5:18 55:17   accounts 44:15
 17 34:4 41:14        3/7/17 5:8 33:4                              45:22 52:24
                                            6/16/17 5:20 57:21
   82:20              30 83:14                                   accuracy 45:24
                                            6/17/17 5:23 60:16
 18 12:20             33 5:8                                     accurate 40:18,22
                                            6/21/17 6:3 65:4
 1800 2:17            39 5:10                                      52:7 73:24 74:5
                                            60 5:23 6:5 69:7,8
 1996 10:23 11:1      3:18 1:7 2:7                                 83:16
                                              73:20
 1999 11:15 12:20              4            61 6:6 75:14,15      accurately 14:17
          2           4 36:13 37:19 68:2    6444 82:23             22:4
                        71:6,8              65 6:3               acknowledging
 2/9/17 5:6 28:16
                      4/10/17 5:10 39:20    69 6:5                 59:11
 2000 12:20
                      4/27/16 5:16 47:20             7           acronym 32:1
 2002 10:17
                      4/27/17 5:13 46:16                           65:23
 2003 10:17                                 7 4:5 33:9
                      400 3:15                                   action 63:17 82:16
 2005 12:3                                  75 6:6
                      46 5:13                                      82:17
 2006 12:3                                  788-4536 3:17
                      47 5:16                                    actual 31:10 42:6
 201 84:23                                           8
                      488 2:17                                   add 32:21
 2013-2014 13:25
                      49 71:7               8/17/17 6:6 75:15    adjective 46:7
 2014 57:5,8


                              David Feldman Worldwide
 800-642-1099                   A Veritext Company                  www.veritext.com
  Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 87 of 104

                                   CONFIDENTIAL
[administered - b00006002]                                                    Page 2

 administered 7:5      apathetic 45:15      assigned 17:24        aware 14:3,5
   82:6                apologize 69:14        21:16 23:16,21       15:11,19,23,24
 advice 41:25 42:2     appear 32:18           54:5 66:15 67:6,7    16:4,9 19:6 22:2
   42:4,5,22           appearances 3:1        67:21,24 70:6        23:5 25:11 41:23
 advised 57:4          appearing 3:9,23     assigning 18:8         42:13 46:1 53:11
 advising 56:4         appears 20:15        assigns 18:2           71:20 77:13,16,17
 agency 74:10            32:13 40:8 41:11   assistant 11:3,5       77:18
 aggressive 54:23        41:13 55:23 58:6   associate 11:12,12             b
 ago 7:23,25 8:4         63:3 65:8 66:8     assume 10:10
                                                                  b 5:1 6:1 28:15
 agree 27:5,7 50:15    applied 72:2         assuming 32:14
                                                                   67:15
   52:23 62:18 66:6    appreciate 45:13       39:8 60:24 61:11
                                                                  b00000001 6:7
   66:20 71:2            74:23              assurance 13:24
                                                                   75:16
 agreeing 50:20        appropriate 83:5       15:16 16:4 18:10
                                                                  b00000206 6:4
   53:1                approximate 9:11       22:1 42:20,21
                                                                   65:5
 ahead 44:11 53:10       11:7,14 13:22        67:11,13 72:24
                                                                  b00000281 5:15
 air 73:23               78:5                 75:22
                                                                   46:17
 alcohol 9:18          approximately        attached 45:11
                                                                  b00001595 5:25
 alex 7:13 80:15         26:4                 81:12 83:11
                                                                   60:18
 alexander 3:8         approximating        attachment 16:12
                                                                  b00001596 5:25
 alexc 3:10              12:2 13:13           28:15 33:2 39:18
                                                                   60:18
 allow 8:24            approximation          55:16 57:20 60:15
                                                                  b00001609 5:22
 almaden 2:17            43:22                65:2 69:6 75:14
                                                                   57:23
 angeles 3:16          april 40:4 41:12     attend 9:25 10:3
                                                                  b00001610 5:22
 answer 9:4,4 11:6       42:18,21 47:10     attended 10:4
                                                                   57:23
   17:15 18:21,23        48:17 49:6 51:3    attention 20:14
                                                                  b00001621 5:12
   26:21,22 35:18        53:11,23 55:10       23:7 24:5 27:23
                                                                   39:21
   36:11 44:1,11,17    area 19:20 72:20       40:24 51:9,16
                                                                  b00001775 5:5
   45:23 46:9,11       areas 51:16 52:6       52:10,14 63:3
                                                                   16:15
   74:23 76:19 79:6      66:24 73:17          74:20
                                                                  b00005920 5:17
   79:7                asked 16:6 30:13     attorney 8:25 9:3
                                                                   47:21
 answered 16:6           33:16 43:24 48:9     36:1,9 74:18
                                                                  b00005922 5:17
   43:24 48:9 69:15      57:7 59:22 68:2      76:11,17 79:2,5
                                                                   47:21
   74:1 77:23            69:14 74:1 77:23     82:17 83:13
                                                                  b00005965 5:7
 answers 9:11          asking 22:17,21      attorneys 76:15
                                                                   28:17
 anxious 61:8,15         48:3 67:8 70:1     audit 32:22 34:24
                                                                  b00005966 5:9
   61:21,23 63:5         74:24 76:12          35:4 53:13,25
                                                                   33:5
 anybody 17:12         asks 42:9              57:5
                                                                  b00005983 5:19
   21:24 22:14 26:8    aspect 19:6,10       audits 15:12
                                                                   55:18
   31:3 33:23 41:6       43:7 52:19 59:24   avenues 16:1
                                                                  b00006002 6:5
   42:11 57:11 64:12   assign 66:9            51:18
                                                                   69:8
   64:19

                               David Feldman Worldwide
 800-642-1099                    A Veritext Company                  www.veritext.com
  Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 88 of 104

                                   CONFIDENTIAL
[b800001774 - challenges]                                                         Page 3

 b800001774 5:5        blend 37:10            bustamante 1:8         calling 33:8
   16:15               botta 1:5 2:5 3:23       2:8                  calls 17:20 18:3,20
 bachelor's 10:7,8       5:15 6:3 7:14        busy 47:11               19:3 22:15 31:5
 back 12:9,19 14:9       13:19,23 14:3,6,24             c              32:4 36:10 37:24
   19:13 23:13 25:15     15:11 20:3 21:4                               37:24 41:18 42:12
                                              c 33:2 67:2,7,15,24
   27:24 33:20 34:17     21:23 22:6 24:8                               44:7 49:9 52:16
                                              ca 1:16 2:17 3:16
   37:2,4,19 43:5        24:15 25:2 26:7                               57:13 70:8 76:1
                                                7:1
   45:4,5,25 46:2        26:15 29:9,12                                 79:4
                                              cabeceiras 3:8 4:5
   47:13 49:23 62:13     30:21 31:4 32:19                            cao 31:23,25 32:3
                                                7:8,13 8:14 14:13
   63:3 79:11,14,17      33:9,16,19 34:16                            capacity 23:14,17
                                                15:9 16:2,11,17,21
 background 28:2         35:2 37:3 38:6,23                             37:14 64:16
                                                17:17 18:1,7,24
   32:22 35:4            42:3 46:17,24                               career 50:7
                                                19:8 20:1,12,13
 based 13:7,9 20:21      47:5,10 49:1,8                              carefully 83:3
                                                22:20 24:14 25:1
   25:25 28:25 29:2      51:5 54:13 55:11                            carey 1:9 2:9
                                                25:13,24 26:13
   31:15 66:2,4          56:1,4,15 57:4                                21:25 22:22 39:2
                                                27:17,22 28:13,18
 becoming 73:2,10        60:25 61:12,14,20                             39:7,7 61:6 63:8
                                                30:17 31:9,19,20
 beginning 2:18          62:6,20,25 63:7                               63:13,22 72:22
                                                32:11,25 33:7
 begins 54:20            64:3,9,13 65:4,9                              73:1,10
                                                35:17,22 36:12
 behalf 2:16 26:15       65:13,22 68:6                               case 8:16,17 39:4
                                                38:5 39:10,14,17
 behavioral 35:6         69:20,24 70:20                                82:12
                                                39:23 41:10 42:1
 believe 7:23 10:17      73:1,10,21 74:13                            cases 16:9
                                                42:17 43:11 44:3
   11:10 17:7,13         75:5,9,24 76:7,16                           cat 33:2
                                                44:19 46:12,19
   19:13 22:9 26:4       77:9,14 78:18,22                            caught 58:24
                                                47:16,22 48:13
   29:6,10,21 30:14      79:20                                       cavium 14:4,7,12
                                                49:16,22 50:5
   32:2 36:4,18        botta's 15:2 24:2                               14:23 15:3,12
                                                51:2 53:3,22
   38:15 47:6 50:15      30:7 40:17,21                                 24:17,22,24 25:3
                                                54:19 55:14,19
   50:19,21 52:11,21     50:7 54:14 64:21                              53:5,13,25 54:14
                                                57:18,24 59:25
   58:13 61:18 64:5      66:11                                       ccrr 1:21 2:20
                                                60:3,13,20 62:5
   67:25 72:7,18,21    bottom 54:21                                    82:24
                                                65:1,7 68:21 69:5
   72:23 76:21 77:5      62:19                                       cell 47:4
                                                69:10 70:13 71:4
   77:5 78:20          boulevard 2:17                                certain 18:9 29:3
                                                74:6,22 75:4,12,17
 best 36:4 50:25       boy 10:16                                       37:12 80:11
                                                76:5,23 78:1,16,17
   57:6 68:19 71:21    bring 47:13 63:7                              certified 2:20 82:1
                                                79:10,17,18 80:5
 better 58:23          bringing 75:5                                 certify 81:10 82:2
                                                80:16,20
 bio 17:8              broader 63:22                                   82:15
                                              california 1:2 2:2
 bioscience 17:13      brought 14:15                                 chain 25:5
                                                7:18 82:2
   17:19 18:17 22:8      19:2 22:13 23:1                             challenge 45:7
                                              call 30:1,4 33:16
   22:24                 27:1,2 32:15                                challenges 38:9,11
                                                34:5 47:4,10
 biotech 28:12           36:19 38:12,13                                38:14,21 66:13
                                                48:21,22
 bit 18:23 54:11       build 73:15                                     73:14
                                              called 34:6 42:7
   67:9
                                                74:8
                               David Feldman Worldwide
 800-642-1099                    A Veritext Company                     www.veritext.com
  Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 89 of 104

                                   CONFIDENTIAL
[challenging - date]                                                            Page 4

 challenging 24:21     come 24:16 25:16      conducting 8:22          69:8 70:14 71:20
   38:16                 25:18 42:22 70:20   confidential 1:15        73:7
 change 66:15 84:9       73:22 78:21 79:14     2:15 4:2 80:10,13    conversations
   84:11,13,15,17      comfortable 24:22     confirmation 64:1        15:2 20:11 22:25
 changed 11:23           35:9                confused 22:11           25:23,25 26:2,6
   37:15 54:11 67:8    coming 17:22 25:2     connect 46:25            35:24,25 54:13
 changes 38:18           61:1                  62:22                  56:13 62:8 71:18
   45:22 58:21 66:21   comments 32:19        connecting 47:7          73:4 74:7 76:14
   83:9 84:5             32:20               contact 14:1 26:14     coopers 10:23
 chico 10:4            commission 75:7         33:24 36:9 50:24     copy 60:6
 chief 32:2              84:25                 65:11,13,16          correct 14:25
 child 10:8,9          communicated          contacts 47:14           36:22 39:9 40:23
 circumstances           66:12                 49:2                   61:12,13 72:3
   15:22 43:20 72:14   communication         contain 27:9             81:11
 cisco 12:8              33:22 34:12 35:20   containing 5:3,10      corrections 81:12
 claim 65:12             45:8 51:4 62:15       5:13,20,23 16:13       83:4,6
 claims 7:14 8:17        76:13                 39:20 46:16 57:21    counsel 3:22 16:11
 clarify 35:23 37:7    communications          60:16                  28:13 32:25 35:14
   63:19 79:19           35:15 79:5          continued 6:1            35:17 36:1,1
 clear 22:7 30:18      complain 14:6           37:12 62:17            39:10,17 46:12
   37:9 59:8 71:22     complained 53:17      contracting 12:8         47:17 55:14 57:18
 client 17:8 19:22     complaining 22:23     contributing             59:25 60:13 65:1
   33:24 34:10,20,24   complaint 15:11         72:10                  69:5 75:12
   34:25 36:21,25        27:1,3,9,20 30:7    control 58:8           county 81:4
   38:19 44:6 45:8       30:20,24            controller 58:19       couple 11:7 52:21
   45:12 58:21 59:12   complaints 49:7         59:2,18,22           course 50:7
   59:23 76:11 79:2      53:5 54:14 64:21    controller's 58:18     court 1:1 2:1 8:9
   79:5                complete 31:21          59:17                  8:11 16:17 49:22
 client's 44:23          46:9,11 51:10       conversation 5:6,8       83:16
 clients 23:20 28:3    completed 8:24          5:18 6:5 14:11       credentialed 28:5
   28:10 73:16         completing 42:7         20:3,5,24,25 21:11   critical 41:24
 close 13:2 76:8       completion 82:13        21:13,22,24 22:6     crt 65:12,23
 closed 30:16 50:4     compliance 28:24        24:1,25 28:16        csr 1:22 82:24
 closely 15:6 68:25      48:12                 29:16 31:16 33:4     current 12:22
 clr 1:21 2:20 82:24   components 65:12        34:7 40:11,15        currently 7:17
 coach 60:25 61:7      compound 32:17          41:21 43:3 48:24       10:18 11:22 12:13
   62:17 63:10 66:9    concerns 62:7           55:9,17 56:10,14     cv 1:7 2:7
   66:11,15,18           63:7,12 73:15         57:3 58:24 61:10              d
 coaching 66:21        conduct 15:3            62:4,20 63:6,10,12
                                                                    d 4:1 39:18 67:15
 college 9:25          conducted 30:5          63:13,18,20,22,23
                                                                    date 9:11 34:2
                         45:8                  64:25 68:7,16
                                                                      51:8 79:22,25
                               David Feldman Worldwide
 800-642-1099                    A Veritext Company                    www.veritext.com
  Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 90 of 104

                                   CONFIDENTIAL
[date - engagement]                                                              Page 5

   82:18 83:8 84:20    describe 14:17        discharge 8:18           21:14 23:24 39:20
 dated 82:20             20:2 36:16 45:11    disclose 35:15,20        39:21 40:3 41:1
 david 39:19             55:3,7 70:24          44:9 79:2              46:14,16,17,23
 day 20:24 30:1        described 16:8        disclosure 79:5          47:3,13 57:21,22
   47:5,8 76:10 77:1     38:2,16 52:2,14     discuss 64:19            58:6,7,16,25 60:16
   81:21 84:23           64:18               discussed 40:16          60:17,22 62:19
 days 83:14            describing 15:15      discussing 21:22         63:4 65:4,8 71:2
 de 67:2,5               45:16                 39:3 53:4 79:12        75:15,21 81:7,16
 decision 18:5,6       description 5:2       discussion 16:20         84:1,20
 deemed 80:10            6:2 38:9            discussions 18:14      earlier 30:19
   83:16               designate 80:12         18:22 43:6             40:16,20 48:11
 deeply 32:8           desk 77:14 78:19      displaying 78:4          73:25 76:10 77:1
 defendants 1:11         79:20,23            distinctly 64:16       early 14:1,10
   2:11 3:12           detail 34:19          district 1:1,2 2:1,2     24:19
 defensive 35:9        details 14:12         division 1:3           either 21:2 29:22
 define 49:14            15:14 29:18 34:20   divulge 76:12            50:16 64:2 74:8
 defined 15:25 28:7      44:9 56:20 70:10    document 27:13         elaborate 19:11
   28:11               determinations          27:17 28:19 31:10    eliminated 71:7,14
 definitely 38:18,22     18:15                 31:17 33:10 34:3       71:16
   51:20 52:22,25      determine 18:18         34:22 35:11 39:7     ellen 7:16
   61:17 62:4,16       development 10:9        40:6,8 42:25         emotional 24:11
   65:21 70:23           10:13                 47:23 48:19 49:12      24:16 25:16 51:17
 degree 10:7,11,15     devilliers 17:10,23     50:3,9 51:9 52:1       52:10 58:23,25
 deliver 59:5          difference 44:22        53:7 55:7,8 70:17      70:24,25 73:23
 demanding 54:23       different 15:22         71:5,11 75:18          74:18
 demonstrate 44:5        18:12,13,13 24:24   documentation          empathy 44:6,24
   44:23                 44:13 46:4 47:14      43:5 51:7              45:6,9,15 46:6
 denver 12:19            56:13 67:8 72:13    documents 77:6         employee 8:7
 department 18:10      difficult 24:12       doing 7:11,12            13:18 58:9,13
 deployed 23:11        direct 8:5 19:15        44:11 71:21 83:7       74:10 82:16
 deposed 7:20,22         20:14 33:22         driven 58:22           employees 23:1
   8:1                 direction 82:8        drugs 9:15               28:10 44:10 58:11
 deposing 83:13        directly 23:6         drunk 9:18               67:6
 deposition 1:15         25:23 34:7 42:14    dynamic 38:17          ended 47:7
   2:15 4:2 8:22         58:17                         e            engaged 57:16
   80:10 81:9 82:12    disagreed 52:22                              engagement 14:4
                                             e 1:15 2:15 4:1,2
   83:3,11,14,15       disagreeing 62:9                               14:7,23 15:3 22:8
                                               5:1,3,4,10,11,13
 derek 3:3               66:22                                        24:17 25:19 31:4
                                               5:14,20,21,23,24
 dereksmithlaw.c...    disappointed 22:7                              31:23 36:18,19
                                               6:1,3,6 7:4 16:13
   3:10                disaster 37:22,23                              40:22 41:14 43:17
                                               16:14 17:1 20:2
                         38:7                                         45:2,12,19 54:14
                                               20:10,16,21 21:8
                               David Feldman Worldwide
 800-642-1099                    A Veritext Company                    www.veritext.com
  Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 91 of 104

                                     CONFIDENTIAL
[engagement - foregoing]                                                             Page 6

   62:7,23,24             65:20 69:17 70:1     experienced 38:17       file 27:21 65:11
 engagements 18:9         70:3,11              expires 84:25           filed 8:8,11
 ensure 8:23            evaluation 42:6,15     explain 30:4            finally 68:2
 ensuring 43:4            61:19 62:2 66:1      explaining 21:14        financially 82:15
 entire 69:3 80:9,13    everybody 19:4,7       extent 74:2 76:14       finding 68:19
 entries 31:11          evolved 37:15             79:4                 findings 29:22
 entry 5:6,8,18 6:5     exact 20:23 26:5       external 74:10,14          56:4,15,22
   28:16 33:4 34:2        32:7 45:20 53:20        74:25                fine 22:5 80:21
   55:17,23 69:8          61:16                ezgar 3:22              finish 76:24 79:14
 entryway 77:15         exactly 19:4,11                   f            finished 58:3
   78:19                  21:3 22:21 23:19                             fire 68:4
                                               f 1:21 2:19 46:13
 ergun 1:9 2:9 5:11       24:3 26:24 28:3                              fired 31:24 32:3
                                                  82:24
   5:21,24 33:21,25       30:2 38:11 41:9                              firm 8:6 10:24,25
                                               fact 22:2 23:16
   34:5,8,15,19 35:1      58:14 78:7                                      12:8,10,19 17:22
                                                  50:14 61:9 63:5
   39:21 40:4,14,17     examination 4:4                                   36:20 37:6,14
                                                  68:8 79:3
   40:22,24 41:5,12       7:8                                             68:9,10,20,23 69:3
                                               facts 9:15
   41:15,20 42:2,9,14   examined 7:5                                      71:3,17,17,24 72:1
                                               fail 83:15
   44:20 45:16 57:22    example 22:22                                     72:5,16 73:19
                                               fairly 37:12
   58:7 59:5 60:17      examples 35:1                                     76:3,9 78:24
                                               familiar 15:13,15
   60:22,24 62:10,21    exception 10:24                                first 10:20 13:21
                                                  33:11 47:3 51:14
   68:1                 exchange 17:1                                     13:22 16:25 27:24
                                                  51:25 60:23 69:21
 ergun's 42:19 58:7       40:4,7 41:20                                    28:22 48:3,6
                                               far 31:10
   59:13                  58:15,25 60:22                                  54:21 65:10
                                               february 13:15
 errata 83:5,7,10         75:6                                         five 13:14 39:13
                                                  14:18 15:10 29:8
   83:13                excuse 17:7                                       39:14 60:1 79:13
                                                  30:8
 escalate 26:7          exercise 71:17                                 flexibility 18:15
                                               federal 8:9 82:12
   51:19 65:18          exhibit 5:3,6,8,10                                64:15 72:8
                                               feedback 25:17
 escalated 15:11,23       5:13,16,18,20,23                             flexible 68:18
                                                  27:7 41:20,24,24
   16:1 24:23 26:11       6:3,5,6 16:13 21:9                           focus 43:4 52:17
                                                  42:15 43:5 50:15
   26:18 50:16 65:16      23:7 27:24 28:16                                58:22 66:24 72:20
                                                  50:20 52:19,23
   65:18,19               33:4 34:22 37:20                             focused 38:14 59:5
                                                  53:1,2 59:6 62:2,9
 especially 41:24         39:2,20 45:17                                   62:1,9
                                                  62:12,15,18 63:24
 esq 3:8,18               46:13,15,16 47:18                            folks 28:7
                                                  66:6,20,23 71:22
 essentially 73:23        47:19,20 55:17                               followed 18:12
                                                  73:9,12,13
 estimating 54:9          57:21 60:16 65:4                                21:17
                                               feel 36:8
 ethics 17:5 26:12        69:8 73:20 75:15                             following 21:20
                                               feeling 35:8
   26:14 27:2,21        expecting 62:22                                   59:15 65:9 84:5,6
                                               feels 55:5
   28:23 29:4 30:21     expedite 80:15                                 follows 7:6 41:1
                                               felt 34:11 44:23
   30:22 31:15 32:7     expedited 80:20                                foregoing 81:8
                                                  53:12 66:3
   48:11 50:18 51:19    experience 15:16                                  82:3,5,9,11
                                               fifth 39:1
   57:1,9,11,15 64:21     28:8

                                 David Feldman Worldwide
 800-642-1099                      A Veritext Company                     www.veritext.com
  Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 92 of 104

                                   CONFIDENTIAL
[form - helping]                                                                 Page 7

 form 14:8 15:20       full 7:15 23:9        go 16:17 20:2                   h
   16:7 17:14 19:19    fully 23:10             24:23 29:21,22,24    h 5:1 6:1 55:16
   20:8 24:9,18 25:6   further 17:18           30:4 44:11 53:10     haavardtun 1:9
   26:9 27:11 30:10      50:17 70:2 71:5       61:8 72:6 74:14        2:9
   41:7 44:7 49:9        80:5 82:11,15         74:25                hand 16:11 28:14
   50:11 55:12 70:21             g           goes 20:18 36:13         33:1 39:17 47:17
 former 58:9,10,13                             36:23,24               55:14 57:19 60:13
                       g 3:8 47:18
 forth 82:4                                  going 8:21 14:9          69:5
                       gain 56:21
 foundation 17:14                              17:23 19:21 20:8     handle 57:17
                       gap 12:5
   27:20 32:4,17                               22:12 23:16 25:15      70:12
                       gary 47:18
   42:25 53:15 54:15                           27:19,23 29:17       handling 49:3
                       genc 1:9 2:9 5:12
   61:24 64:22 74:15                           30:10 35:14,19         57:9
                         5:22,24 33:21
   75:1                                        36:11 37:2,19        happen 43:19
                         39:21 57:22 60:17
 four 13:14 54:9                               39:12 41:16,24       happens 43:19
                         68:1
   65:9 67:13 71:13                            44:12,21,21 46:14      68:3
                       general 9:3 14:12
   71:25 72:4,6                                48:2 49:4 54:20      happy 23:15
                         16:3 43:12
 fourth 37:21 51:10                            63:17 71:8,14,17     hard 14:10,16
                       generalization
 frame 12:3,21                                 74:9,14,25 76:6,15     18:21 19:16 44:16
                         35:3
   20:21,23 24:20                              76:18,25 79:5,11       68:17
                       generally 8:20
   30:15 33:10 34:4                          good 7:10,12 60:8      harmonic 25:19
                         34:8,10 59:16
   48:19 63:2                                  79:15                  25:23 26:7 27:4
                         60:21 66:19 80:1
 frames 50:3                                 gotten 36:5              30:14 31:4,22
                       geoff 3:22
 francisco 1:3 10:5                          graduate 10:5            32:14 34:23 43:3
                       getting 41:3 52:23
 frank 46:14                                 great 13:15 16:22        50:14 57:5
                         53:2 62:2,10,14
 frankly 62:22                                 28:22 33:8 40:3      harmonic's 32:3
                         66:6,20
 frequently 40:14                              46:23 48:6 55:23     harry 55:16
                       gigamon 33:13,16
 friend 68:9,23                                60:21 65:8 69:14     heads 77:1
                         33:18,21,23 34:16
   72:1,4,16                                   75:21 80:7,22        healy 36:15,20
                         35:2 36:7 37:2
 friends 71:16                               grievances 73:23         39:2
                         40:17,22 41:3,14
 front 17:2 21:9                             group 3:3 28:5,6,7     hear 29:25 49:18
                         41:22 42:3 50:19
   31:10,12 50:9                               28:11 67:20 73:6       80:16
                         50:22 58:13 62:7
   51:9 55:8 62:19                           guarantee 72:13        heard 16:10 58:3
                         63:2 64:13
   77:14 78:19 79:20                         guess 9:10,10,12       hearing 66:23
                       give 18:23 19:7,15
 frustrated 25:3                               11:11 18:25 22:16    heatley 1:9 2:9
                         19:16 20:23 35:1
   27:5 34:11 35:8                             43:1 51:14 68:9      held 53:24
                         42:2 43:22 44:1
   51:16 52:6 53:17                            72:12                help 30:5 65:11
                         77:9
 frustrating 23:15                           guessing 18:23           77:1
                       given 42:5 63:11
 frustration 21:16                           guys 68:4              helpful 48:4
                         65:16 68:17 71:20
   22:10 24:25                                                      helping 59:5 68:8
                         73:6,13 76:25
 frustrations 53:21                                                   71:23
                         77:11 82:10
   53:24

                               David Feldman Worldwide
 800-642-1099                    A Veritext Company                    www.veritext.com
  Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 93 of 104

                                  CONFIDENTIAL
[hennigan - know]                                                                Page 8

hennigan 3:13         independently          investigations         jreiter 3:19
hewitt 12:24,25         57:17                  50:4,6,10 56:18      july 69:19,24
  13:4 54:10 76:22    indicating 79:7          64:20,23 70:12       june 56:1 66:3
  77:4,8              individual 14:19       involve 8:17 76:14       67:23 68:5
hey 22:22             individuals 28:11      involved 15:6,13       justin 28:22,23
hi 46:24                44:14 59:4 64:10       18:5,14,22 19:5,6      29:10,24 30:1
higher 69:18            71:25                  19:9,12,12,21 25:8     32:13 51:4,6,8
hired 10:22,22        industry 28:5,6,7        25:12 30:23 32:9       56:7
  11:2                influence 9:14           35:12 37:13 38:3               k
historical 45:21      information 33:25        43:7 50:12 51:21
                                                                    kessler 69:15,16
hold 11:4,22            34:5,25 36:11          53:19 58:14 59:24
                                                                      69:20,23 71:10
honest 9:22             41:6 61:18 76:13       64:16 70:3,10
                                                                    kevin 36:15,20
hour 39:13              76:18 77:11            72:20 74:18 76:2
                                                                    kim 35:12 39:4,6
hours 9:19            initial 5:16 47:20       80:3
                                                                    kind 11:16 12:5
house 3:22 35:25        58:7                 involvement 8:6
                                                                      25:10 36:25 40:15
hr 11:12,18,21        initially 11:1,25        19:15 21:19 37:16
                                                                      51:15 52:9 72:13
  12:1 13:24 15:7       76:15                  43:12 52:25
                                                                      74:10 77:3
  15:16 16:4 52:18    input 41:12            irrelevant 34:25
                                                                    kinds 70:25
  52:25 54:4,5        inquiries 65:9         issue 15:18 22:14
                                                                    knew 19:9
hueston 3:13            70:1                   25:3,8
                                                                    know 8:12,13 9:9
hueston.com 3:19      insight 68:3           issues 23:1 25:4,11
                                                                      9:9 11:13 13:18
human 10:12 11:3      instance 72:9            25:19,21 31:22
                                                                      14:11,19 15:15,22
  11:4 13:9           instances 24:13          32:12,14,15,16
                                                                      16:23 18:2,4,12,23
          i             66:5                   53:12 70:18,20
                                                                      19:4,11,17,23
                      instruct 35:19                   j
id'd 31:22 32:14                                                      23:20,24 24:19,21
                        76:18 79:6
idea 24:1 31:25                              j 57:20                  25:10,15,17 28:20
                      instructing 35:18
  32:16 42:10 65:22                          january 1:17 2:19        29:2,3 30:19,19,22
                      instructions 83:1
identification                                 7:1 82:20              31:7 32:12,22
                      instructs 9:4
  16:16 28:17 33:5                           job 42:19 47:11          34:23 35:24 36:2
                      interaction 47:8
  39:22 46:18 47:21                            68:4,9                 36:2,6,16 37:4,5,7
                      interested 82:16
  55:18 57:23 60:18                          joe 27:17 79:13          38:3,9,14,17,21
                      interrupt 48:2
  65:5 69:9 75:16                            joined 12:19             39:25 41:8 42:14
                      intimately 72:20
ignore 40:25                                 jose 1:16 2:17 7:1       43:4,9,20,25 44:15
                      investigate 32:8
immediate 12:22                                12:14,15,16,18         44:20 45:1,4,5,9
                      investigated 50:4
  12:25 13:5,11                                13:8,9,16,25 28:25     45:10,20 46:20,25
                        50:17 70:2
impair 9:15                                    67:13 68:23 69:2       47:7,12,24 48:1
                      investigation
imperative 83:12                               71:6 72:1,17           49:14 50:2,21,24
                        29:23 30:5,8,12,20
important 73:18                                77:15 78:10,19         51:6,17,20 52:1,2
                        30:23 49:4,7,14
include 63:23                                  79:21                  52:18,21 53:7,20
                        50:19,21 56:8
incorrectly 72:23                            joseph 3:18              55:3,20 56:7,8,25
                        70:6,7
                                                                      57:7 58:1,3,23
                              David Feldman Worldwide
800-642-1099                    A Veritext Company                     www.veritext.com
  Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 94 of 104

                                  CONFIDENTIAL
[know - mauro's]                                                              Page 9

  59:1,12,14,16,23    levels 44:6                   m              37:20 39:1,18,22
  61:16,17 62:14,16   life 47:11            machine 82:7           45:17 46:13,18
  64:7,17 66:5,19     limit 18:10           magee 1:21 2:19        47:18,21 55:15,18
  67:9 68:18,19       limited 73:6           82:24                 57:19,23 60:14,18
  69:11 70:23,24      lin 5:4 16:14 17:1    mail 5:3,4,10,11       65:2,5 69:6,9
  71:1 72:8,11           17:4 21:23 48:7     5:13,14,20,21,23      75:13,16
  73:13,14 75:19         48:10,16,21,25      5:24 6:3,6 16:13     market 13:10 22:1
  78:5,7,9 79:12         51:12,24 53:4       16:14 17:1 20:2       54:10 67:7,21,24
  80:18                  54:25 55:4,10       20:10,16,21 21:8      69:2 72:23
knowledge 22:13       lindsey 17:9           21:14 23:24 39:20    master's 10:10,12
  22:25 31:3 39:5     line 20:16 24:6        39:21 40:3 41:1       10:15
  41:5 58:10 62:24       37:20,21 46:24      46:16,17,23 47:3     matt 54:3,4,5,7,12
  67:4 70:5              68:17 70:17 84:8    47:13 57:21,22       matter 8:3,5,7,8
          l           lines 54:11            58:6,7,16,25 60:16    8:11 13:19 20:4
                      list 68:24 72:5,16     60:17,22 62:19        21:7 25:12 26:8
l 60:15
                      little 26:17 54:11     63:4 65:4,8 71:2      26:10 29:23 37:19
lack 45:15
                      live 58:24 62:22       75:15,21              53:5 57:4,12
lacks 17:14 27:20
                      llp 1:8 2:8 3:13      making 73:19          matters 24:23
  32:4,17 42:25
                      locations 29:7        manager 11:19,21       32:8 35:5 45:25
  53:15 54:15 61:24
                      long 11:4 12:16,25     12:1 14:4 15:17       46:1
  64:22 74:15 75:1
                         13:11 54:7          17:10,18,19,23       mauro 1:5 2:5
ladder 25:4
                      look 57:1 68:3,8       18:19 27:25 34:14     3:23 5:14 6:3
large 67:20
                         71:23               38:15,18 42:23        13:19 14:2 19:6,9
larger 21:13
                      looked 25:9 29:25      43:13,16 45:2,18      20:16,19 21:6,10
laura 1:8 2:8
                         30:2,14 57:8        54:4,5 72:9 73:5      22:3,23,25 24:1,11
lauren 35:12 39:2
                      looking 33:10         managers 18:9          25:15,23 26:18,25
  39:4,4,6
                         34:12,13 40:6       44:4,14 45:14,22      29:11,25 32:15
law 3:3
                         47:2 50:3 53:7      68:22 69:2 71:6,8     38:2,4 41:3,13,21
lead 54:10 70:6
                         61:17 63:1 71:5     71:13,19 72:2,4,6     42:16,16 44:23
leader 13:10,10,25
                         71:11 79:1          72:16,24              46:3,3,17 47:14
  15:16 16:4 22:1
                      looks 33:11 60:23     managing 59:24         50:21,23,23 51:10
  67:21,24 72:24
                      loosely 51:15         map 67:2               51:12 52:8,13
leadership 73:17
                      lori 35:12            mapping 67:5           53:11,16,24 54:22
  73:17
                      los 3:16              march 33:9 34:3        54:25 55:4 56:7
learn 33:18 76:6
                      losing 43:7           mark 28:15 33:3        57:6 58:23 59:6
learned 33:21
                      lot 15:22 38:8         39:19 46:15 47:19     62:14 65:4 66:2,3
  40:16,21 78:21
                         47:14               55:16 57:20 60:15     66:8,21 69:25
leaving 37:6
                      lower 38:15            65:3 69:7 75:14       70:23 71:13,20,25
left 10:25 12:8,12
                      lybrand 10:23         marked 16:12,15        74:7,8,17
  37:14 78:24
                      lynn 35:12             21:9 28:14,17        mauro's 34:12
level 11:24 22:9
                                             33:1,5 34:22          44:21 45:7,11
  37:16 44:24 69:18
                              David Feldman Worldwide
800-642-1099                    A Veritext Company                   www.veritext.com
  Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 95 of 104

                                    CONFIDENTIAL
[mauro's - oftentimes]                                                          Page 10

  53:5 54:4              mention 24:22        necessary 36:9                  o
 mccann 1:10 2:10         25:11                 83:4                o0o 3:24 4:6 6:8
 mean 11:6 13:13         mentioned 12:4       need 44:25 46:25        80:25
  14:9,16 15:7,21         19:1 20:11 24:24      60:8,9 65:10        oath 7:5 82:6
  16:8 19:14 20:7         36:14 52:5 78:25      80:20               object 8:25 14:8
  20:21 21:13 23:17       79:2                needed 50:17            15:20 16:6 17:14
  24:10,19,20 27:12      merely 67:19           63:22 66:24           19:19 20:8 24:9
  29:15 30:14 31:6       met 13:23            needs 54:24             24:18 25:6 26:9
  31:14 32:7 33:11       middle 20:16         negative 24:12,17       27:11,19 30:10
  34:18 35:3 37:10       mind 46:5 56:19        25:17                 41:7 44:7 49:9
  37:14 38:1 40:13       minor 8:16           negativity 62:16        50:11 55:12 70:21
  40:13 42:5 43:7        minutes 39:11,13     neither 82:15           74:2 78:14
  43:19 44:13,16          47:1 60:1 79:13     nelson 1:15 2:15      objection 15:4
  45:3,3,4,6,21 46:2     misstate 74:2          4:2 5:5,11,14,21      25:20
  46:3 47:2,6,11         misstates 42:24,24     5:25 6:4,6 7:4,10   objections 8:25
  49:11,13 50:13,25      moment 61:23           7:16,17 9:14,25       49:25
  51:14,25 52:8,11       month 10:24            16:14 20:14 26:20   obviously 19:21
  52:15,17,19,19         months 12:5,6,7        27:23 28:14,19        21:17 58:17
  53:6,7,16,19 54:1       12:20                 31:25 32:20 35:23   occasion 62:14
  56:6,12,18 58:12       morning 7:10,12        36:13 39:21,24      occurring 49:7
  58:21 59:3,8,10         61:3                  46:17,20 47:23        64:20
  61:21 62:13,13         move 47:16             48:1 55:20 57:22    october 17:6 20:22
  63:9,16 64:24          movement 58:20         57:25 60:17 65:5      20:23 23:25 28:1
  65:15,18 66:21          59:4,7,23             69:11 75:15,18,24   office 12:14,17,18
  67:18 68:15,16,16      multiple 20:10         76:12 79:12,19        12:20 13:10,16
  68:25 69:1 70:9         50:6,8                81:7,16 84:20         15:12,18 17:5
  70:10,22 71:1,11                n           new 3:6 17:9,18,22      21:3 24:11,16,16
  71:18 72:12 73:3                              19:1,2 22:2 27:25     25:3,16,18 26:11
                         n 4:1 65:2
  73:12,17 74:16,19                             36:18,19,19 38:19     26:14 27:1 28:23
                         name 7:13,15
  77:19 78:11,15,25                           news 58:17              29:4,5,11,12 31:15
                          36:21,24,25 48:15
  79:24                                       nonattorney 76:20       32:7 34:7 48:11
                          82:19
 meaning 60:25                                normal 80:21            51:19 57:1,9,11,15
                         named 13:19
 means 67:5                                   northern 1:2 2:2        64:8,21 68:23
                          14:19
 meeting 29:9,10                              notary 81:24            69:16 70:11 72:1
                         names 19:7 45:1
  29:14,17,20,21                                84:25                 72:17 73:22 74:8
                          59:4
  55:25 60:25 61:2                            note 55:23 80:8         77:15 78:10,15,19
                         nancy 65:2
  61:15 64:2,4,5,6,7                          noted 80:24 83:10       80:2,4
                         narrow 45:25
  64:10,12,14,19                              number 5:2 6:2        officer 32:2
                         national 15:12,18
  68:7                                          53:17 68:2          officers 69:18
                         nature 32:23 35:5
 memory 26:17                                 ny 3:6                oftentimes 43:6
                          57:8 63:11 64:24
                          68:16 72:7
                                 David Feldman Worldwide
 800-642-1099                      A Veritext Company                  www.veritext.com
  Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 96 of 104

                                    CONFIDENTIAL
[ogc - plaza]                                                                   Page 11

 ogc 35:11,13,16,21     old 17:19             paragraph 23:8        perform 17:24
   35:24 65:11,14,14    ones 49:3               31:21,22 33:12        21:17
   65:20,21             open 9:4 49:3,6,14      35:11 36:13 37:19   performance
 oh 10:16 26:23           49:14 50:6 56:8       37:21 39:1 51:10      34:20 41:21 42:6
   58:5                   56:18 64:20,23        54:20 62:21           45:12 52:18 61:19
 okay 7:10,17,20        opened 30:8,16        part 17:5 19:14         63:12 66:23
   7:22 8:3,8,15,17       50:4,21               21:12,15 28:4,9     performing 38:15
   8:20 9:3,5,6,12,13   opportunities           44:16,18 45:6,9     period 10:24 12:9
   10:3,6,10,14,20        54:22 55:1,5          61:9 62:3 63:6,13     80:11
   11:1,4,13,20,25      opportunity 50:16       63:17,19,22 64:5    periphery 25:10
   12:4,13,22 13:4,15     68:19 71:23 80:12     68:7,9 69:3,16      person 22:18
   13:21 14:14,18       order 60:6 80:9         71:16 72:19 73:4      52:18 70:6 80:3
   16:3,24 17:6 18:8    organization            78:3                personally 18:4
   18:17 19:9,18          69:18 70:3          particular 21:7       pertains 82:11
   20:2,25 22:5 23:7    organizational          26:10 29:5 45:6     peter 69:7
   24:5,15 25:14          10:13                 46:4 70:5,14        pharma 28:5
   26:14,23 28:13,21    organize 67:14,20     parties 80:11         pharmaceuticals
   28:25 29:8,19        organized 70:11       partner 17:9,12         28:2,8,12
   31:1,10,19 32:12     original 82:12          33:21 36:20 42:20   phillips 35:12
   32:25 33:6,12,18       83:12                 42:21 43:12,16      phone 21:2 29:11
   33:22 35:23 36:8     originally 10:22        71:9,19 72:25         29:13 40:9,10
   37:2,7,17 38:6,11    outcomes 30:6           73:2,7,11             47:5,7 56:7
   39:7,14 40:1,2,8     outside 36:1 68:20    partners 6:7 41:22    photo 77:13 78:2,4
   40:24 42:2,8 44:4      71:23                 53:12 73:4,19         78:5,9,11,18 79:20
   46:9,12,22 47:9,16   overall 65:25           75:16,22              79:22
   47:16,25 48:4,5,21   overbroad 24:9        parts 19:23 69:2      photograph 79:11
   51:3 52:5 53:4,23      42:25 54:16         party 82:17           photos 77:19
   54:7,12 55:22        overly 20:17          party's 80:9          physically 78:2
   56:14,21 57:3,18               p           pass 46:12 65:1       pieces 19:23 27:15
   58:2,16 59:7                                 75:12                 32:9 53:18
                        p 69:6
   60:19,24 61:8,20                           patricia 48:7,15      pipeline 71:19
                        p.m. 17:7
   62:6,11,22 64:1,12                         patty 5:4 13:6,7,7    pizali 17:9
                        pac 17:8
   64:19 65:6,17                                13:11 16:14 17:1    place 20:6 21:1
                        pacific 17:13,19
   66:8,17 67:16                                17:4 48:10,14         23:25 26:3 56:11
                          18:17 22:8,24
   68:12 69:5,13                                49:3                  64:2,5,7 77:19
                        page 4:4 5:2 6:2
   70:5 71:25 72:15                           pause 8:23              82:4
                          48:3 54:21 81:13
   74:13 75:9,20,24                           penn 3:4              placed 77:14
                          84:8
   76:11 77:3,8 78:2                          people 41:25 43:5     plaintiff 1:6 2:6,16
                        pages 81:9
   78:9 79:1,11,14,15                           67:15,18,20 73:16     3:2 13:19
                        paid 67:16
   80:1,5                                     percent 15:24 22:4    plaza 3:4
                        paperwork 77:2,4
                                                23:3 45:24 46:3

                                David Feldman Worldwide
 800-642-1099                     A Veritext Company                   www.veritext.com
   Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 97 of 104

                                   CONFIDENTIAL
[please - recall]                                                             Page 12

 please 9:4,10,12      privileged 35:16      publish 41:5          quit 74:17
   35:24 46:20,25        36:10               pulling 77:1          quote 24:8 74:14
   47:23 49:23 55:20   privy 19:24 45:21     purpose 29:19,21                r
   57:19,25 67:2         46:1                purposes 47:18
                                                                   r 84:1,1
   69:11 75:18 76:24   probably 11:7,15       55:15 60:14 69:7
                                                                   raise 25:4
   83:3,7                11:15 13:13 14:1     75:13
                                                                   raised 51:11,13
 pllc 3:3                32:23 34:4 51:21    pursuant 80:9
                                                                   rant 70:25
 point 10:11 28:1        54:9                put 22:24 32:19
                                                                   rating 24:2 63:24
   32:18 34:15 38:6    proceedings 82:3       34:14 68:23
                                                                     65:25 66:4
   40:24 68:5            82:5,6,13           pwc 5:5,5,7,9,12
                                                                   reach 21:4,5 35:13
 policy 71:2           process 15:25 18:8     5:15,17,17,19,22
                                                                     41:23 43:6 70:15
 portion 35:7            18:11,18 19:5,14     5:22,25,25 6:4,5,7
                                                                     70:15
 portions 80:12          19:18 21:15 24:24    7:14 10:18,21,22
                                                                   reached 21:6
 possible 60:10,11       30:3,6 62:3 66:1     12:11,14 13:16
                                                                     26:18 36:3 49:5
 potential 40:17,21      68:10 69:1,4 70:4    14:20 16:15,15
                                                                     77:8,25
 practice 28:9           73:5 78:3            18:8,18 21:24
                                                                   reaching 70:16
   44:22 67:12,14      processing 80:19       22:14 23:1 25:5
                                                                     77:21
   77:19               profession 51:17       26:8 28:6,17 29:5
                                                                   read 24:6 33:6
 preparing 41:20         67:4                 33:5 37:18 39:21
                                                                     49:23,24 81:8
   42:15               program 72:1,14        41:6 42:11 46:17
                                                                     83:3
 presence 56:3         project 17:8 36:14     47:21,21 50:7
                                                                   reading 49:12
 present 3:21 64:10      36:17 37:3,21,23     55:18 57:12,23,23
                                                                     59:11
 pressing 34:16,25       38:7,24 42:23        60:18,18 65:5
                                                                   reads 62:21
 pretty 13:2 40:14       56:5,16,22 64:13     69:8 72:6,17 73:2
                                                                   real 37:2 45:7
   41:22               projects 23:20         74:9,10 75:10,16
                                                                   realize 48:14
 previous 58:18,19       44:5                 75:25 76:6,15,17
                                                                   really 14:10,16
   59:2,17,18          promoted 11:10         77:15 78:10,19,22
                                                                     45:23 47:12 49:18
 previously 59:1         11:18,21             79:21
                                                                     51:16 52:18 58:22
 pricewaterhouse...    promotion 11:9,17     pwc's 15:12
                                                                     59:5 66:24 73:18
   1:8 2:8               12:1                         q            reason 9:21,24
 primarily 44:21       prompted 30:20
                                             quantify 43:18          43:13 45:2,18
   48:2                proposal 19:5,14
                                             quarter 41:3,14         46:7 51:20 77:9
 print 78:2              19:18,22 21:15
                                             question 8:23,24        83:5 84:10,12,14
 printed 77:6          protective 80:9
                                              9:5 20:19 36:11        84:16,18
 printing 78:3         provide 9:22
                                              41:9 43:8 44:2,17    reasons 15:23
 prior 13:4 17:12        65:11,13 68:3
                                              49:19,21,23 59:11      43:20 44:13,17
   29:12 42:21 48:24   provided 27:7
                                              59:15 79:8             52:23 84:6
   74:2 82:5           proximity 76:8
                                             questions 8:21        reassign 67:2
 privacy 44:10         psychology 10:9
                                              48:3 80:6,8          reassurance 62:23
 privilege 76:12       public 81:24 84:25
                                             quick 37:2 79:13      recall 10:16 14:12
   79:2
                                                                     14:14 15:1,5 17:2
                               David Feldman Worldwide
 800-642-1099                    A Veritext Company                   www.veritext.com
   Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 98 of 104

                                    CONFIDENTIAL
[recall - retrieve]                                                              Page 13

   19:13 20:5,25          63:21 69:25           70:8,21 74:1,15      reporter 2:20
   21:10,12,13 23:3,5   recommendation          75:1 76:1,17           16:17,19 49:22
   23:19 24:3,12,21       27:6                  77:23 78:12,14         60:6,9,12 80:14,17
   24:22 25:7,22        record 7:15 16:18       79:4,15 80:7,18        80:22 82:2
   26:5,16,24 27:2,16     16:20 30:18 49:24   related 8:7 15:7       reporting 54:11
   29:10,15,19 31:6,8     60:3 61:4 79:14       30:14 34:20 36:6     reports 15:17
   32:6,9 33:11,17        79:17 80:8 82:6,9     38:21 43:3 50:22     represent 7:13
   34:1,3,6,10 35:6     recount 50:24           57:8 61:18 73:15     representatives
   37:11 38:11 40:3     refer 52:9 68:24      relates 30:13 57:2       28:24
   40:6,12 42:4 46:6      72:5                relation 25:18         representing 8:6
   47:2,15 48:20,23     reference 59:10,14      56:4 57:4            reputation 54:23
   48:24 49:2 50:2      referred 37:1         relationship 35:10     request 58:18
   50:10,13 51:7,23       59:17 65:24         relationships            59:17,19 66:8,16
   52:13 53:6 54:1      referring 17:13         73:16                  67:1 80:4
   54:18 55:6,25          20:9 27:18,21       relative 82:16         requested 59:12
   56:2,3,12,14,17,18     42:8 58:11,19       relayed 56:15            82:14
   57:3 59:3,22           59:2 61:4,5,11      relying 34:2 47:12     resident 7:18
   60:22 61:25 62:8       62:25 65:23           48:19 49:11 50:9     resources 10:13
   64:14,17 66:13       reflection 73:24        55:7                   11:3,5 13:10
   69:21 70:16,19       refresher 8:20        remain 64:13,15        respect 15:3 25:2
   71:15 73:9 74:11     regard 75:6           remember 16:25           30:8 33:9 40:11
   74:13 75:8,9,11      regarding 8:3 15:2      21:3 26:2 28:3         42:3,22 45:14
   77:18,20,22,24         15:12 18:17 55:10     29:8,17 30:15          49:7 54:13 56:16
   79:22                regardless 30:22        33:8,15 34:8           73:10
 recap 65:10            reiter 3:18 8:12        38:19 40:13 46:23    respond 58:16
 receipt 83:14            14:8 15:4,20 16:6     47:4,9 48:16           61:2 76:4
 receive 10:6,14          17:14,20 18:3,20      51:12 52:8,25        responding 9:8
   11:9,16,25 64:1        19:3,19 20:8          53:4,19 54:25          59:11
 received 10:8,10         22:15 24:9,18         55:4,9 56:10,20,24   response 58:22
   10:12                  25:6,20 26:9          58:14 69:19 71:10      65:15
 receiving 46:23          27:11,13,19 30:10     74:24 75:2,5,21      responsibility
 recess 39:16 60:5        31:5,17 32:4,17     remove 27:6 66:9         79:25 80:1
   79:16                  35:14,19 36:10      removed 31:4,8,23      result 26:6 30:7,23
 recognition 17:8         37:24 39:12,15        66:11 79:23            44:22 50:20 58:17
 recollect 9:15           41:7,18 42:12,24    repeat 49:17,19          64:21 66:6,22
   14:10 48:18            43:10,24 44:7       rephrase 78:16         retaliated 66:4
 recollection 17:21       48:9 49:9,25        report 5:16 12:23      retaliation 51:11
   27:4 29:24 36:4        50:11 52:16 53:15     12:24 47:20 54:7       51:13 52:6 65:11
   41:19 47:13 49:12      54:15 55:12 57:13     74:9 75:10           retaliatory 8:18
   51:1 52:3 57:6         59:20 60:2,4,8,10   reported 1:21 54:5     retrieve 77:3
   58:12,20 59:21         61:24 64:22 68:14     78:22

                                David Feldman Worldwide
 800-642-1099                     A Veritext Company                    www.veritext.com
  Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 99 of 104

                                    CONFIDENTIAL
[return - speaking]                                                              Page 14

 return 83:12             58:18 62:7           seen 43:15,16,23      shorthand 2:20
 returned 10:25         rolling 42:23 71:3       44:25 45:1,17         36:25 82:1,7
   12:9                 roughly 10:16          sending 75:21         shown 81:12
 revenue 17:8             19:21                senior 11:12,21       shy 13:2
 review 16:22           rpr 1:21 2:20            12:1 14:4 15:17     sign 83:7
   28:19 29:24 39:24      82:24                  15:17 17:9,18,19    signature 82:23
   41:23 46:20 47:23    rule 9:3                 17:23 18:9,19       signing 83:9
   55:20 57:25 69:11    rush 60:8                27:25 34:13 42:23   similar 22:14
   75:18 82:13                    s              43:13,16 44:4,14      34:23 43:2 45:2
 reviewed 16:1                                   45:1,14,18,22         73:12
                        s 5:1 6:1 75:14
   28:21 40:2 46:22                              68:22 69:1 71:6,8   situation 45:6
                        sam 75:14
   48:5 55:22 58:2                               71:13,18 72:2,4,6   situations 18:13
                        san 1:3,16 2:17 7:1
   60:19 65:6 69:13                              72:9,15,24 73:5       52:22 72:14
                          10:5 12:14,15,16
   70:2 75:20                                  sentence 20:9 23:9    six 10:24 12:4,6,7
                          12:18 13:8,9,16,25
 reviewing 40:1                                  23:9 27:24 40:25    sixth 3:14 70:17
                          28:25 67:13 68:23
   47:25 58:4 60:21                              41:13,16 42:11      skills 54:24
                          69:2 71:6 72:1,17
   73:5                                          72:22               skip 46:14
                          77:15 78:10,19
 right 17:11 22:24                             sentences 42:8        smith 3:3
                          79:21
   31:12,19 33:23                              separated 76:9        snapshot 42:7
                        saw 41:12
   36:13 44:20 45:13                             77:20 78:24         soft 54:24
                        saying 24:17 51:23
   51:23 56:10 59:1                            separation 76:3       somebody 25:5
                          71:10 74:25
   59:16 61:9,21                               separations 77:7        39:5
                        says 27:24 31:22
   63:5 66:17                                  series 8:21           somewhat 73:24
                          34:23 40:25 41:13
 rights 44:10                                  services 80:3         soon 60:10
                          44:20 51:10 58:7
 rob 61:2,5,6 63:9                             set 18:11 23:9,12     sorry 9:7 26:20
                          60:24 65:10 70:18
   63:11 64:2,3,9                                24:6,8 29:17 40:9     27:18 35:17 40:19
                          72:22
   66:9,11,12,18,20                              40:10 73:20 82:4      46:10 48:14 49:17
                        scenarios 18:13
 robert 1:8 2:8                                setting 68:20           53:9 58:5 63:15
                        schedule 23:23
 role 11:1,3,5,9,12                            seventh 31:21           76:24 80:16
                        school 10:5
   11:21,22,23 13:25                           share 30:1 33:25      sort 80:18
                        scrutinizing 34:24
   15:8 37:14 54:10                              34:15 43:2 54:12    sought 42:22
                          35:2
   71:14                                         61:14,20,22 62:6    sound 23:22
                        sec 75:10 78:22
 roles 71:7                                      66:17 74:9          sounds 15:13,15
                        second 16:18
 roll 40:17 43:13                              shared 23:4,21          51:25 74:5 79:15
                          33:12 37:20 62:21
   45:18                                         34:8 42:10,16       south 2:17
                          66:8
 rolled 33:16,19                                 52:20 66:2 71:12    space 83:5
                        securities 75:6
   34:13 37:3,8                                shaw 13:6,7,7,11      speak 27:21 29:13
                        see 25:14 51:6
   38:23 40:21 41:3                            shawna 12:24            40:9,10 73:1
                          59:10
   41:14 42:3 43:16                              54:10 76:22         speaking 23:22
                        seeing 14:7
   44:5,14,15,21 45:2                          sheet 83:6,7,10,13      46:3 63:8 69:20
                        seek 41:25 43:16
   45:23 46:7 52:24                                                    69:23

                                David Feldman Worldwide
 800-642-1099                     A Veritext Company                    www.veritext.com
  Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 100 of 104

                                   CONFIDENTIAL
[speaks - things]                                                              Page 15

 speaks 27:13          standard 30:3         suite 2:17 3:5,15        57:7
   31:17                 77:6,7,19           sunday 41:11           technology 28:10
 specific 25:4 42:4    standpoint 53:1       supervisor 12:23       telephone 8:22
   44:1,10,17 45:1     stands 46:5             13:1,5,12              47:9
   51:7 65:9 71:1      start 10:20 43:14     sure 8:13 16:19        telephonically 3:9
   72:10 73:9 79:22      68:8                  18:5 20:12 24:24       3:23
   80:12               state 7:14 8:11         29:16 37:8 40:20     tell 18:5 35:25
 specifically 14:14      10:4 22:3 74:18       41:11 47:7 49:20       38:6 64:12
   28:7 40:12 54:18      81:2 82:2 83:4        52:11 60:12 68:18    telling 33:15 51:12
   55:6,13 62:11       stated 20:3,17          71:22                  54:25 55:4 74:13
   74:24 75:3 77:25      75:3                susan 1:21 2:19        term 51:15 73:22
 specifics 14:10       statement 20:20         82:24                terminate 68:6
   15:6,14 19:16         41:2                sustain 73:15            76:7,16
   24:21 29:15 30:15   states 1:1 2:1 71:6   sworn 81:20 84:22      terminated 12:11
   32:10,24 35:6       steele 54:3,4,7,12    system 66:13             75:24 77:10
   38:20 47:2,15       steps 30:4 34:24      systematic 66:15       terms 11:11 15:14
   53:20 54:2 56:12    steve 1:9 2:9 69:15   systems 12:9             18:13 21:14 22:18
   56:17,24 59:3         69:16 70:3,14,16              t              25:9 26:17 30:3
   74:11               stig 1:9 2:9 43:3                              34:19 35:7,9 38:9
                                             t 5:1 6:1 84:1
 specify 20:9          stop 51:21                                     38:15,20 41:20
                                             take 12:6 39:10,13
 speculate 9:12        stopped 34:6                                   42:15 44:17 45:7
                                               39:14 43:10 50:18
 speculating 63:14     street 3:14                                    58:21 59:4,14
                                               59:25 79:13
   63:15               string 5:3,10,13,20                            66:7,23 70:11
                                             taken 2:16 39:16
 speculation 17:20       5:23 16:13 39:20                             71:18 73:5,14,18
                                               59:13,22 60:5
   18:3,20 19:3          46:16 57:21 60:16                          testified 7:6 40:20
                                               79:16 82:3
   22:15 31:5 32:5     structured 67:10                               73:21
                                             talk 21:23 50:17
   37:24 41:18 42:12   style 34:12 45:7,11                          testifying 82:5
                                             talked 21:25 30:19
   44:8 49:10 52:16      46:4 62:15,15                              testimony 9:22
                                               40:14 50:14 51:6
   57:13 70:8 76:1       73:17                                        42:24 74:3 81:9
                                               51:8 56:13 73:25
 spelled 72:23         stylistic 74:21                                82:9
                                             talking 23:5 48:16
 spend 38:2            subject 46:24                                text 20:15
                                               48:18 56:8
 spending 38:22          81:11 83:9                                 texts 58:9
                                             tania 17:10,23
 spoke 48:11,25        subscribed 81:20                             thank 7:12 31:3
                                               27:25 28:1
   50:13                 82:18 84:22                                  37:17 39:15 48:6
                                             team 28:5 58:9
 spots 73:6            substance 35:20                                67:23 80:14,22
                                               67:2,3,7,7,8,16,17
 spotted 53:14         success 68:20                                thanks 47:1 79:15
                                               67:21,24,24
 ss 81:3               successful 66:25                             thing 61:25 63:4
                                             teaming 34:23
 staff 44:23 77:20     sufficient 44:6,24                             79:19
                                             teams 53:13 67:10
 staffing 38:14,19     suggestion 41:2                              things 14:7 15:23
                                               67:11,13,15,18,22
 standalone 46:6       suggestions 41:12                              16:1 24:17 37:10
                                             technical 32:23
                         41:17 42:9,10                                52:10,13,20 53:18
                                               35:5 38:20 53:18
                               David Feldman Worldwide
 800-642-1099                    A Veritext Company                    www.veritext.com
  Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 101 of 104

                                     CONFIDENTIAL
[things - vaguely]                                                                Page 16

   70:25                   30:15 33:10 34:4     transcribed 33:13     unconventional
 think 9:21 20:10          35:13 36:2,8           82:8                  46:5
   22:10,10 23:13          37:13,16,23 38:3     transcript 60:7       uncovered 53:12
   26:21 27:13 29:6        38:22 40:9,10,19       80:10,13,15,19      undergrad 10:4,6
   36:23,24 37:15          42:18 43:10 48:19      81:11 82:9,12,14    undersigned 82:1
   43:23 45:4,4,5,9        48:25 49:4,15,20       83:14,15            understand 9:1
   45:10 50:25 59:9        50:3 53:23 54:5      transferred 13:24       14:22 21:18 22:11
   61:22 62:3 63:9         56:9,21 59:6 61:7    transpired 25:9         28:4 30:5 41:9
   63:14,16,24 67:25       63:1,9,12 64:15      treated 34:11           49:20 66:3 67:10
   69:17 73:22             65:14 67:7,25        trigger 52:9            74:23
 thinking 19:13            68:6,11,17 70:19     true 72:21 81:10      understanding
   23:13 33:20 34:17       78:21 80:2,11,19       82:9                  36:6 38:4 41:15
   37:4,4 46:2 62:13       80:21,24 82:4        trusting 73:16          50:1 56:22 72:11
 third 20:16 35:11      times 24:8,11,15        truthful 9:22         understood 34:19
   37:20 54:21 67:1        25:15 43:15,23       trying 10:16 22:11      45:5 53:24 66:7
 thirty 83:13              44:4 70:23 74:17       26:16,20 37:11        66:16 71:22 74:19
 thorson 1:8 2:8           74:19                  45:3 49:20 50:24    underutilized
   14:19,23 15:2        timing 26:5 78:7          52:13 64:14 74:20     23:11
 thread 58:6 62:20      timothy 1:9 2:9         turn 23:7 27:23       unfortunately
   63:1                 title 42:19             turnaround 80:21        58:8
 threaten 74:17         titled 31:11            turning 24:5 51:9     unheard 43:21
 threatened 68:6        titling 11:23             55:8 63:3           united 1:1 2:1
   74:17                today 9:23 11:22        turnover 31:7         university 10:1,4
 threatening 75:9          11:24 72:15          two 11:8 13:2,2       unsubstantiated
 three 54:9             told 22:22 71:6           27:15 39:10 40:9      56:19
 tied 68:25                76:15,17,20            51:1 59:18          upcoming 29:14
 tier 54:22 65:25       topic 58:23             tye 1:8 2:8 14:19     update 33:9 41:1
   66:7                 touch 36:5 76:11        type 31:11 80:4       upset 27:9
 tim 21:25 22:22           80:2                 typed 31:14,15        use 45:15,15 52:5
   39:7 61:2,5,6,9      tough 11:6              typical 41:22 62:3      52:9 71:15 72:12
   63:5,8,13,17,19,21   traci 1:15 2:15 4:2       66:14                 77:6
   63:22 64:2,3,9          5:4,11,14,21,24      typically 62:1        usually 66:22
   72:22 73:4              6:4,6 7:4,16 16:14     63:10               utilization 24:2
 time 7:22,25 9:12         36:14 39:2,21                 u                      v
   9:16 11:23 12:3,9       40:25 46:17 57:22
                                                u.s. 75:22            vague 14:8 15:4
   12:11,20 13:18,21       60:17 65:5 70:18
                                                uc 10:5                 25:20 26:17 30:11
   13:22 14:6,18,22        75:15 81:7,16
                                                ultimate 27:5 76:3      37:25 41:7 42:25
   15:1,10 16:4,5          84:20
                                                ultimately 72:6         47:13 54:15 58:12
   20:21,22 21:19       track 43:8
                                                unable 9:22             61:24 67:9 78:14
   22:1,9 23:4,13,21    traits 45:16,17
                                                unclear 22:17         vaguely 40:12
   23:23,24 24:20
                                                  63:16                 51:14 56:2 66:13
                                 David Feldman Worldwide
 800-642-1099                      A Veritext Company                    www.veritext.com
  Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 102 of 104

                                    CONFIDENTIAL
[vaguely - zone]                                                                 Page 17

   69:21 78:25          withheld 54:22        worked 12:16,18          72:18 73:3 74:4,4
 value 73:18             55:1,5                 12:19 14:19 20:17      74:11,16 75:2
 various 29:6 43:20     witness 8:13 14:9       28:4 72:8              76:2,21 77:20,24
 voiced 22:17            15:5,21 16:8,12      working 10:20            78:13,20,23 79:9
 volume 2:16 4:3         17:15,21 18:4,21       12:7 13:16 14:23       79:24
 voluntarily 12:12       19:4,20 22:16          35:10 38:3,16,20     year 7:23,24,25
 vs 1:7 2:7              24:10,19 25:7,22       44:22 57:1,10,12       8:4 10:14 61:18
          w              26:10 27:12,15         68:10,10 72:17         62:2,3 63:23
                         30:12 31:6 32:6        80:3                   65:24,25 66:7
 wallace 28:22,23
                         32:21 33:1,6         write 17:6             years 11:8,8 13:2
   28:25 29:2,9,13,13
                         35:15 38:1 39:18     writer 32:13             13:3,14 47:15
   32:13,20 33:8,15
                         41:8,19 42:13        writes 41:2 42:9         53:16 54:10 73:8
   51:4 55:24,25
                         43:1,25 44:12          60:24                  73:14
   56:3,15 57:4
                         46:13,13 47:17       writing 16:25 17:3     yep 20:12 22:21
 want 9:10 18:25
                         48:10 49:11 50:1       32:19                  31:2 69:22
   20:9 36:1,2 37:8
                         50:12 52:17 53:16    wrote 20:15 21:8       york 3:6
   44:9 48:2 59:16
                         54:17 55:13,15         21:14 23:8 61:21               z
   60:6 66:18 67:9
                         57:14,19 59:21         63:4
   72:12 79:19 80:15                                                 zone 36:14,17,21
                         60:14,19 61:25                 x
 wanted 33:18 40:9                                                     37:19,23 38:7,23
                         64:24 65:2,6
   41:16 62:4 68:18                           x 4:1 5:1 6:1 82:14      56:4,16,22,24
                         68:15 69:6 70:9
   69:25 80:8                                           y
                         70:22 74:4,16
 wants 80:18
                         75:2,13 76:2,21      yeah 15:5,21 16:8
 ward 61:6 63:9
                         77:24 78:13 79:6       17:7 21:12 22:9
   66:9,18
                         79:9 81:7 82:18        22:16 23:3 24:3
 way 67:20 75:3
                         83:1                   24:19 25:22 27:15
 we've 15:25 28:11
                        witnesses 82:4          31:6 32:6,21
   39:12 45:22 56:12
                        word 38:8 45:20         34:17 36:23 37:10
 wednesday 2:19
                         52:4,5,11,12 63:17     39:12 41:8 42:13
   7:1 61:3
                         71:16                  43:1,25 45:3,3,20
 week 60:11 61:1
                        words 31:11 45:10       47:6,11 49:11,19
 welcome 41:2
                         51:18 52:1,9 55:2      50:1,12,25 51:6,21
 welcomes 42:9
                         61:16 64:17 72:12      51:25 52:10,17,24
 went 74:8 78:6,8
                         75:3                   53:6,7 54:1,17
 west 3:14
                        work 10:18 12:13        55:3,6,13 56:2,6
 whereof 82:18
                         12:15 17:22 19:1       56:17 57:14 59:14
 wish 84:5
                         19:2,22 21:17          59:21 60:4 63:1
 withdraw 26:1
                         22:2,12,19 23:14       63:25 64:4,4
   33:14 77:12
                         23:18 28:10,11         65:21 66:1 67:6
 withdrawn 21:21
                         29:4 34:24 36:19       68:15 69:21 70:9
   37:18 79:12
                         53:5 54:24             70:22 71:11,12,15

                                David Feldman Worldwide
 800-642-1099                     A Veritext Company                    www.veritext.com
     
Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 103 of 104



                  )HGHUDO5XOHVRI&LYLO3URFHGXUH

                                  5XOH



      H 5HYLHZ%\WKH:LWQHVV&KDQJHV

       5HYLHZ6WDWHPHQWRI&KDQJHV2QUHTXHVWE\WKH

     GHSRQHQWRUDSDUW\EHIRUHWKHGHSRVLWLRQLV

     FRPSOHWHGWKHGHSRQHQWPXVWEHDOORZHGGD\V

     DIWHUEHLQJQRWLILHGE\WKHRIILFHUWKDWWKH

     WUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQZKLFK

      $ WRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQG

      % LIWKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWR

     VLJQDVWDWHPHQWOLVWLQJWKHFKDQJHVDQGWKH

     UHDVRQVIRUPDNLQJWKHP

       &KDQJHV,QGLFDWHGLQWKH2IILFHU V&HUWLILFDWH

     7KHRIILFHUPXVWQRWHLQWKHFHUWLILFDWHSUHVFULEHG

     E\5XOH I       ZKHWKHUDUHYLHZZDVUHTXHVWHG

     DQGLIVRPXVWDWWDFKDQ\FKDQJHVWKHGHSRQHQW

     PDNHVGXULQJWKHGD\SHULRG




     ',6&/$,0(57+()25(*2,1*)('(5$/352&('85(58/(6

     $5(3529,'(')25,1)250$7,21$/385326(621/<

     7+($%29(58/(6$5(&855(17$62)6(37(0%(5

     3/($6(5()(5727+($33/,&$%/()('(5$/58/(6

     2)&,9,/352&('85()258372'$7(,1)250$7,21
Case 3:18-cv-02615-AGT Document 157-3 Filed 02/08/21 Page 104 of 104

               VERITEXT LEGAL SOLUTIONS
     COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
